Exhibit 10.1.3
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (this “Agreement”) was made and entered into
on the 16th day of August 2006 and amended and restated on November 18, 2009, by
and between SeraCare Life Sciences, Inc., a Delaware corporation (the
“Company”), and Gregory A. Gould, an individual (the “Executive”).
RECITALS
          THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

  A.   The Company desires that the Executive be employed by the Company to
carry out the duties and responsibilities described below, all on the terms and
conditions hereinafter set forth.     B.   The Executive desires to accept such
employment on such terms and conditions.     C.   This Agreement shall govern
the employment relationship between the Executive and the Company from and after
the Effective Date (as defined below) and supersedes and negates all previous
agreements with respect to such relationship.

          NOW, THEREFORE, in consideration of the above recitals incorporated
herein and the mutual covenants and promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the parties agree as follows:

1.   Retention and Duties.

  1.1.   Bankruptcy Court Approval. On March 22, 2006, the Company filed a
voluntary petition for reorganization under chapter 11 of the United States
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of California (the “Bankruptcy Court”). The Company’s case is No. 06-00510-11
(the “Bankruptcy Case”). The parties acknowledge that this Agreement shall not
be effective unless and until approved by the Bankruptcy Court. For purposes of
this Agreement, the term “Effective Date” means the date on which the Company
receives Bankruptcy Court approval of this Agreement.     1.2.   Retention. The
Company does hereby hire, engage and employ the Executive for the Period of
Employment (as defined in Section 2) on the terms and conditions expressly set
forth in this Agreement. The Executive does hereby accept and agree to such
hiring, engagement and employment, on the terms and conditions expressly set
forth in this Agreement.     1.3.   Duties. During the Period of Employment, the
Executive shall serve the Company as its Chief Financial Officer and shall have
such other duties and responsibilities as the Chief Executive Officer of the
Company (the “CEO”) or the

 



--------------------------------------------------------------------------------



 



      Board of Directors of the Company (the “Board”) may determine from time to
time. The Executive shall be subject to the published corporate policies of the
Company as they are in effect from time to time throughout the Period of
Employment (including, without limitation, the Company’s business conduct and
ethics policies, as they may change from time to time). During the Period of
Employment, the Executive shall report to the CEO.     1.4.   No Other
Employment; Minimum Time Commitment. During the Period of Employment, the
Executive shall both (i) devote substantially all of the Executive’s business
time, energy and skill to the performance of the Executive’s duties for the
Company, and (ii) hold no other employment. The Executive’s service on the
boards of directors (or similar body) of other business entities, or the
provision of other services thereto, is subject to the prior written approval of
the Board. The Company shall have the right to require the Executive to resign
from any board or similar body on which he may then serve if the Board
reasonably determines that the Executive’s service on such board or body
interferes with the effective discharge of the Executive’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company or any of its affiliates,
successors or assigns. Subject to the Company’s rights pursuant to the preceding
sentence, the Company expressly approves and acknowledges Executive’s service on
the board of directors of CytoDyn, Inc. (CYDY), without the need for further
Board action.     1.5.   No Breach of Contract. The Executive hereby represents
to the Company that, to the best of his knowledge and belief: (i) the execution
and delivery of this Agreement by the Executive and the Company and the
performance by the Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which the Executive is a party or otherwise bound;
(ii) the Executive has no information (including, without limitation,
confidential information or trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; and (iii) the Executive is not
bound by any confidentiality, trade secret or similar agreement (other than this
Agreement and the Employee Confidentiality Agreement attached hereto as
Exhibit A (the “Confidentiality Agreement”) and that certain Nondisclosure
Agreement effective as of April 20, 2006 by and between Executive and Ciphergen
Biosystems, Inc.), with any other person or entity.     1.6.   Location. The
Executive’s principal place of employment shall be the Company’s principal
executive offices, as they may be located from time to time. The Executive
agrees that he will be regularly present at the Company’s principal executive
offices. The Executive acknowledges that he may be required to travel from time
to time in the course of performing his duties for the Company.

 



--------------------------------------------------------------------------------



 



2.   Period of Employment. The “Period of Employment” shall be a period of three
(3) years commencing on the Effective Date and ending at the close of business
on the third (3rd) anniversary of the Effective Date (the “Termination Date”);
provided, however, that this Agreement shall be automatically renewed, and the
Period of Employment shall be automatically extended for one (1) additional year
on the Termination Date and each anniversary of the Termination Date thereafter,
unless either party gives notice, in writing, at least sixty (60) days prior to
the expiration of the Period of Employment (including any renewal thereof) of
such party’s desire to terminate the Period of Employment. The term “Period of
Employment” shall include any extension thereof pursuant to the preceding
sentence. If the Company provides notice that the Period of Employment shall not
be extended or further extended, as the case may be, the Executive’s employment
by the Company shall terminate at the end of the Period of Employment then in
effect and, in connection with such termination of employment and subject to
Section 5.4, the Executive shall be entitled to all the severance benefits
provided in Section 5.3(b)(i)-(iv). Notwithstanding the foregoing, the Period of
Employment is subject to earlier termination as provided below in this
Agreement.   3.   Compensation.

  3.1.   Base Salary. The Executive’s base salary (the “Base Salary”) shall be
paid in accordance with the Company’s regular payroll practices in effect from
time to time, but not less frequently than in monthly installments. The
Executive’s Base Salary for the first twelve (12) months of the Period of
Employment shall be at an annualized rate of Two Hundred and Fifty Thousand
Dollars ($250,000). The Company will review the Executive’s Base Salary at least
annually and may increase (but not decrease) the Executive’s Base Salary from
the rate then in effect based on such review.     3.2.   Incentive Bonus. For
each fiscal year of the Company that ends during the Period of Employment, the
Executive shall be eligible to receive an annual incentive bonus (“Incentive
Bonus”) in an amount to be determined by the Board (or the Compensation
Committee thereof) in its sole discretion, based on the performance objectives
established by the Board for that particular period. The Executive’s target
Incentive Bonus amount for any such fiscal year shall be equal to least seventy
five percent (75%) of the Executive’s Base Salary for that particular year, and
there shall be no caps (other than any maximum amount provided under any
applicable stockholder-approved incentive plan under which the particular bonus
opportunity may be structured or any maximum amount that may be determined
pursuant to any incentive compensation formula that may be adopted pursuant to
the applicable incentive plan) on the total Incentive Bonus payable to Executive
for any year. Any Incentive Bonus amount earned by the Executive pursuant to the
terms of the applicable incentive plan shall be paid as soon as practicable
after the amount of the bonus, if any, and the Executive’s right thereto have
been determined and, if applicable, certified in accordance with the
requirements of Section 162(m) of the United States Internal Revenue Code of
1986, as amended (the “Code”); provided, that any such earned bonus shall be
paid not later than by the later of (i) the fifteenth day of the third month
following

 



--------------------------------------------------------------------------------



 



      the close of the calendar year in which the Executive’s right to such
bonus vests (is no longer subject to a substantial risk of forfeiture) or
(ii) the fifteenth day of the third month following the close of the Company’s
taxable year in which the Executive’s right to such bonus vests.     3.3.  
Signing Bonus. In consideration for the Executive’s execution of this Agreement
and subject to the Executive’s actually commencing employment with the Company,
the Executive shall be entitled to a cash payment in the amount of Fifteen
Thousand Dollars ($15,000) on or as soon as practicable after the Effective
Date.     3.4.   Stock Option Grants. Subject to this Section 3.4, on the
Effective Date the Company will grant to the Executive a nonqualified stock
option (the “Option”) to purchase 250,000 shares of the Company’s common stock,
no par value (the “Common Stock”). The exercise price per share of the Option
will be equal to the fair market value of a share of the Common Stock on the
Effective Date. The Board (or Compensation Committee thereof) will determine
such fair market value in its reasonable, good faith discretion (it being
intended that, if the Common Stock is then not publicly traded other than on the
over-the-counter market, such fair market value shall be based on the last sales
price for a share of Common Stock as quoted on the Pink Sheets unless such
methodology does not, in the Board’s reasonable, good faith discretion, produce
an accurate fair market value in the circumstances). The Option will vest in
substantially equal annual installments (equal installments except that the
installments will be rounded to produce vesting installments of whole share
increments) over the three-year period following the Effective Date. Except as
otherwise provided herein or in the Option Agreement referenced below, in each
case, the vesting of each installment of the Option is subject to the
Executive’s continued employment by the Company through the respective vesting
date. The maximum term of the Option will be ten (10) years from the date of
grant of the Option, subject to earlier termination upon the termination of the
Executive’s employment with the Company, a change in control of the Company and
similar events. The Option shall be subject to such further terms and conditions
as set forth in a written stock option agreement to be entered into by the
Company and the Executive to evidence the Option (the “Option Agreement”). The
Option Agreement shall be in substantially the form attached hereto as
Exhibit C.         Executive shall also be eligible to participate in and
receive additional grants commensurate with his position and level in any stock
option plan and restricted stock plan or other equity-based or equity related
compensation plan, programs or agreements of the Company made available
generally to its senior executives; provided that the amount, timing, and other
terms of any future grant shall be determined by the Board (or the Compensation
Committee thereof) in its sole discretion.

 



--------------------------------------------------------------------------------



 



  3.5.   Compensation for the period April 1, 2009 to March 31, 2010.
Notwithstanding Section 3.1, for the period April 1, 2009 to March 31, 2010 (the
“Salary Reduction Period”):         (a) The Executive’s Base Salary shall be at
an annualized rate of $229,500, and shall be paid in cash in accordance with the
Company’s regular payroll practices in effect from time to time.

  (b) (i)   The Executive shall receive, on each of July 1, 2009, October 1,
2009, January 4, 2010, and April 1, 2010 (each date, a “Grant Date”), shares of
the Company’s common stock equal in number to (A) 10,125, if the closing price
per share of the Company’s common stock on the applicable Grant Date, measured
in U.S. dollars (the “Applicable Share Price”), is equal to or less than one
(1) U.S. Dollar; or (B) $10,125.00 divided by the Applicable Share Price, if the
Applicable Share Price is greater than one (1) U.S. dollar. The resulting share
total shall be rounded down to the nearest whole share and any fractional amount
shall be paid in cash. These shares shall be granted pursuant to the Company’s
2009 Equity Incentive Plan.

  (ii)   Notwithstanding (b)(i) above, with respect to any Grant Date, the
Company may in its discretion pay cash (in lieu of shares) equal to the actual
fair market value of any portion or all of the shares to which the Executive is
entitled under this Section 3.5(b).     (iii)   For the avoidance of doubt, the
Company may withhold from amounts otherwise payable under Section 3.5(a) during
the quarter preceding each Grant Date such amounts as the Company in its
discretion determines may be required to be withheld for tax purposes with
respect to the delivery of shares (pursuant to this Section 3.5(b)) on such
Grant Date; provided, that if for any reason the Company’s withholdings during
the quarter preceding a Grant Date are insufficient to provide for any required
tax withholding with respect to shares or other amounts to be delivered on such
Grant Date, the Executive shall upon request from the Company and prior to the
delivery of such shares or other amounts promptly pay the Company, in cash, any
shortfall in such required withholding.

      (c) Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment is terminated for any reason during the Salary Reduction
Period, in addition to the payment of Accrued Obligations pursuant to
Section 5.3(a), the Company shall deliver to the Executive (or, in the event of
his death, the Executive’s estate), an amount of shares of the Company’s common
stock equal to (i) the number of shares to which the Executive would have
otherwise been entitled under Section 3.5(b) on the first Grant Date following
the Severance Date (as that term is defined in Section 5.3) if the Executive’s
employment had not been terminated, multiplied by (ii) a fraction, the numerator
of which is the

 



--------------------------------------------------------------------------------



 



      number of days prior to and including the Severance Date during the
quarter in which the Severance Date occurs and the denominator of which is the
total number of days in such quarter. The resulting share total shall be rounded
down to the nearest whole share and any fractional amount shall be paid in cash.
Notwithstanding the foregoing, the Company may in its discretion pay to the
Executive the cash value of the shares to which the Executive is otherwise
entitled under this Section 3.5(c), in lieu of such shares. The cash value of
the shares shall be calculated based upon the closing price per share of the
Company’s common stock on the first Grant Date following the Severance Date. Any
shares or cash payable under this Section 3.5(c) shall be paid on such first
Grant Date following the Severance Date.         (d) Notwithstanding any of the
foregoing, if the Executive’s employment is terminated during the Salary
Reduction Period by the Company without Cause or by the Executive for Good
Reason (as such terms are defined in Section 5.5):

  (i)   the Severance Benefits described in Section 5.3(b)(i) shall be paid to
the Executive in cash in its entirety, and     (ii)   for purposes of
Section 5.3(b)(i), the Base Salary in effect on the Severance Date shall equal
the annualized base salary rate in effect immediately prior to the Salary
Reduction Period.

4.   Benefits.

  4.1.   Retirement, Welfare and Fringe Benefits. During the Period of
Employment, the Executive shall be entitled to participate in all employee
pension and welfare benefit plans and programs, and fringe benefit plans and
programs, made available by the Company to the Company’s employees generally, in
accordance with the eligibility and participation provisions of such plans and
as such plans or programs may be in effect from time to time.     4.2.  
Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and reimbursement for all reasonable business expenses the
Executive incurs during the Period of Employment in connection with carrying out
the Executive’s duties for the Company, subject to the Company’s expense
reimbursement policies in effect from time to time. Any such payment or
reimbursement of such expenses that could constitute “nonqualified deferred
compensation” subject to Section 409A of the Code shall be subject to the
requirements that: (i) the amount of expenses eligible for payment or
reimbursement during any calendar year may not affect the expenses eligible for
payment or reimbursement in any other calendar year, (ii) the payment or
reimbursement must be made if at all, not later than December 31 of the calendar
year following the calendar year in which the expense was incurred, and
(iii) any right that the Executive may have to reimbursement shall in no event
be subject to

 



--------------------------------------------------------------------------------



 



      liquidation or exchange for any other benefit, all as more fully described
in the Company’s 409A Reimbursement Policy in effect from time to time.     4.3.
  Vacation and Other Leave. During the Period of Employment, the Executive shall
be entitled to take vacation in accordance with the Company’s vacation policies
in effect from time to time. The Executive shall also be entitled to holidays
and other leave in accordance with the Company’s policies in effect from time to
time. For the avoidance of doubt, no accrual of any vacation, holiday or other
leave pay shall occur.         Notwithstanding the Company’s vacation policies
and other paid time off policies (if any) in effect from time to time, the
Executive voluntarily agrees, in exchange for receiving his base salary (rather
than the lower base salary that would otherwise have been paid to him) and
shares of the Company’s stock pursuant to Section 3.5(b), to finally relinquish
any right to accrued vacation time and other leave pay as of April 1, 2009.    
4.4.   Relocation Costs. Upon commencement of the Period of Employment, the
Company shall pay or reimburse the Executive for his reasonable, documented
relocation expenses, including but not limited to, real estate commissions,
temporary housing and travel to and from Colorado, incurred in relocating his
permanent residence to the area in which the Company’s principal offices are
located. To the extent that any such payment or reimbursement is taxable to the
Executive, the Company shall pay the Executive a gross-up so the Executive has
no after-tax costs with regard to such payment or reimbursement. In no event,
however, will the Company have any such payment, reimbursement or other
obligation to the Executive pursuant to this Section 4.4 (including, without
limitation, as to any such gross-up payment) to the extent that such payments,
reimbursements, or other obligations to the Executive pursuant to this
Section 4.4 exceed One Hundred and Seventy Five Thousand Dollars ($175,000) in
the aggregate taking into account all such previous payments and reimbursements.
Any such payment, reimbursement or benefit, to the extent it could constitute
“nonqualified deferred compensation” subject to Section 409A of the Code, shall
be subject to the same requirements as those applicable to the reimbursement of
expenses under the last sentence of Section 4.2 above.

5.   Termination.

  5.1.   Termination by the Company. The Executive’s employment by the Company,
and the Period of Employment, may be terminated by the Company: (i) at any time
with Cause (as defined in and subject to the provisions of Section 5.5), or
(ii) with no less than thirty (30) days advance notice to the Executive, without
Cause, (iii) in the event of the Executive’s death, or (iv) in the event that
the Board determines in good faith that the Executive has a Disability (as
defined in Section 5.5).

 



--------------------------------------------------------------------------------



 



  5.2.   Termination by the Executive. The Executive’s employment by the
Company, and the Period of Employment, may be terminated by the Executive with
no fewer than thirty (30) days advance notice to the Company (and subject to the
procedural requirements set forth in Section 5.5(d), in the case of a
termination for Good Reason).     5.3.   Benefits Upon Termination. If the
Executive’s employment by the Company is terminated during the Period of
Employment for any reason by the Company or by the Executive, or upon or
following the expiration of the Period of Employment (in any case, the date that
the Executive’s employment by the Company terminates is referred to as the
“Severance Date”), the Company shall have no further obligation to make or
provide to the Executive, and the Executive shall have no further right to
receive or obtain from the Company, any payments or benefits except as follows:

  (a)   The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as defined in Section 5.5);     (b)
  If, during the Period of Employment, the Executive’s employment is terminated
by the Company without Cause or by the Executive for Good Reason (as such terms
are defined in Section 5.5), the Company shall, subject to the following
provisions of this Section 5.3 and the provisions of Section 5.4, pay (in
addition to the Accrued Obligations) the Executive the following severance
benefits (the “Severance Benefits”):

  (i)   The Company shall pay the Executive an amount, subject to tax
withholding and other authorized deductions, equal to the sum of:

  (x)   one times the Executive’s Base Salary at the annual rate in effect on
the Severance Date, plus     (y)   a pro-rated amount of the Executive’s
Incentive Bonus for the year in which such Severance Date occurs. For purposes
of determining the pro-rated amount of the Incentive Bonus to be paid pursuant
to this clause (y), the applicable performance objectives for the year in which
the Severance Date occurs shall be pro-rated to reflect the portion of the year
completed prior to the Severance Date and the Board shall in good faith
determine the amount of the Incentive Bonus that would be paid if the applicable
measurement criteria were such short-year objectives (by comparing actual
performance for such short year against such pro-rated objectives). A pro-rated
amount of such Incentive Bonus amount shall then be paid pursuant to this
clause(y). (For purposes of illustration, if the Severance Date occurs half-way
through the related fiscal year of the Company, and the Executive’s target
Incentive Bonus for such fiscal year was 75% of his Base Salary for that year,
and the Board

 



--------------------------------------------------------------------------------



 



      determines that the related performance objectives (as pro-rated) were
satisfied at target for such short year based on actual performance for the
first half of that year, 37.5% of the target bonus amount (50% of 75%) would be
paid.)

      However, in the event that the Executive’s Severance Date occurs upon or
after the occurrence of both of the following events: (1) the occurrence of a
Change in Control Event (as defined below) of the Company and (2) the Bankruptcy
Effective Date (as such term is defined below), and the Executive is entitled to
benefits pursuant to this Section 5.3(b), then the amount paid pursuant to
clause (i)(x) shall equal one and one-half (1.5) times the Executive’s Base
Salary at the annual rate in effect on the Severance Date (as opposed to, and
not in addition to, the amount otherwise provided in clause (i)(x)). For
purposes of this Agreement, “Bankruptcy Effective Date” means the effective date
of the Company’s plan of reorganization as approved by the Bankruptcy Court in
the Bankruptcy Case proceedings.         In the event that the Executive’s
Severance Date occurs upon or after the occurrence of all of the following
events: (1) the occurrence of a Change in Control Event of the Company, (2) the
Bankruptcy Effective Date, and (3) the first anniversary of the Effective Date,
and the Executive is entitled to benefits pursuant to this Section 5.3(b), then
the amount otherwise payable pursuant to this clause (i) (as determined pursuant
to the preceding paragraphs of this clause (i)) shall be increased by one and
one-half (1.5) times the Executive’s target Incentive Bonus for the year in
which such Severance Date occurs.         Subject to Section 21, the severance
benefit determined pursuant to this clause (i) shall be paid by the Company in a
single lump sum not later than thirty (30) days after the Executive’s Severance
Date (or, if the terms of the release referred to in Section 5.4(a) are
communicated to the Executive after the Severance Date, not later than thirty
(30) days after the communication of such terms to the Executive); provided,
that the payment of the severance benefits described in this Section 5.3(b)
shall be conditioned on the Executive’s giving (and not having revoked) the
release referred to in Section 5.4(a); and further provided, that in no event
shall the severance benefit described in this Section 5.3(b)(i) be paid, if at
all, later than by the later of (i) the fifteenth day of the third month
following the close of the calendar year in which the Executive’s separation
from service occurs, or (ii) the fifteenth day of the third month following the
close of the Company’s taxable year in which the Executive’s separation from
service occurs.

 



--------------------------------------------------------------------------------



 



  (ii)   The Company will pay or reimburse the Executive for his premiums
charged to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause
(ii) shall cease upon the first to occur of (a) the first anniversary of the
Severance Date; (b) the Executive’s death; (c) the date the Executive becomes
eligible for coverage under the health plan of a future employer; or (d) the
date the Company or its affiliates ceases to offer any group medical coverage to
its active executive employees or the Company is otherwise under no obligation
to offer COBRA continuation coverage to the Executive.     (iii)   The stock
options granted to the Executive pursuant to Section 3.4 and any additional
stock options or equity or equity-related compensation or grants that vest based
on the passage of time and continued performance of services (to the extent
outstanding and not otherwise vested as of the Severance Date, and exclusive of
any grants that include performance-based vesting criteria) shall become fully
vested immediately prior to such termination. Except as provided in this
Section 5.3(b)(iii), the effect of a termination of the Executive’s employment
on the Executive’s stock options (including any limited period to exercise such
options) shall be determined under the terms of the award agreement evidencing
such option.     (iv)   Company shall reimburse Executive for amounts, not in
excess of Thirty-Six Thousand Dollars ($36,000.00) in the aggregate taking into
account all such expenses previously reimbursed, expended by Executive for
executive outplacement services from a provider of his choice. Such submitted
expenses shall be reimbursed by the Company within thirty (30) days after
submission by the Executive of such expenses for reimbursement; provided, that
no such reimbursement shall be paid later than December 31 of the second
calendar year following the Severance Date.

      Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive materially breaches any of his obligations under the Confidentiality
Agreement or under the Non-Competition Agreement (as defined in Section 6) at
any time, from and after the date of such breach, the Executive will no longer
be entitled to, and the Company will no longer be obligated to pay, any
remaining unpaid portion of the Severance Benefits (and, without limiting the
generality of the foregoing, any reimbursement obligation pursuant to clause
(iii) or (iv) above shall terminate).

 



--------------------------------------------------------------------------------



 



      The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; or (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any).

  5.4.   Release; Exclusive Remedy.

  (a)   This Section 5.4 shall apply notwithstanding anything else contained in
this Agreement, the Option Agreement or any other stock option, restricted stock
or other equity-based award agreement to the contrary. As a condition precedent
to any Company obligation to the Executive pursuant to Section 5.3(b) or any
obligation to accelerate vesting of any equity-based award in connection with
the termination of the Executive’s employment, the Executive shall, upon or
promptly following his last day of employment with the Company, provide the
Company with a valid, executed general release agreement in a form acceptable to
the Company, and such release agreement shall have not been revoked by the
Executive pursuant to any revocation rights afforded by applicable law. Such
release shall be in substantially the form attached hereto as Exhibit E
(together with any changes thereto as the Company may determine necessary or
appropriate to render the release enforceable to the fullest extent possible,
any such change to be communicated to the Executive within ten (10) days of the
last day of the Executive’s employment). The Company shall have no obligation to
make any payment to the Executive pursuant to Section 5.3(b) (or otherwise
accelerate the vesting of any equity-based award in the circumstances as
otherwise contemplated by the applicable award agreement) unless and until the
release agreement contemplated by this Section 5.4 becomes irrevocable by the
Executive in accordance with all applicable laws, rules and regulations.     (b)
  The Company and the Executive acknowledge and agree that there is no duty of
the Executive to mitigate damages under this Agreement. All amounts paid to the
Executive pursuant to Section 5.3 shall be paid without regard to whether the
Executive has taken or takes actions to mitigate damages.     (c)   In the event
of any termination of the Executive’s employment with the Company (regardless of
the reason for such termination), Executive irrevocably resigns from the Board
effective as of the time of such termination.

  5.5.   Certain Defined Terms.

  (a)   As used herein, “Accrued Obligations” means:

 



--------------------------------------------------------------------------------



 



  (i)   any Base Salary that had accrued but had not been paid on or before the
Severance Date; and     (ii)   any Incentive Bonus payable pursuant to
Section 3.2 with respect to any fiscal year that ends during the Period of
Employment preceding the fiscal year in which the Severance Date occurs to the
extent earned by but not previously paid to the Executive; and     (iii)   any
reimbursement due to the Executive pursuant to Section 4.2 or Section 4.4 for
expenses incurred by the Executive on or before the Severance Date.

      Any payment of Accrued Obligations payable hereunder shall be made
promptly and in all events within sixty (60) days of the Executive’s separation
from service, subject, in the case of reimbursements, to the Executive’s
delivery to the Company of such documentation as the Company may reasonably
require in accordance with its normal reimbursement policies that the expenses
were incurred and are reimbursable.     (b)   As used herein, “Cause” shall
mean, as reasonably determined by the Board (excluding the Executive, if he is
then a member of the Board), (i) any act of willful personal dishonesty taken by
the Executive in connection with his responsibilities as an employee of the
Company which is intended to result in substantial personal enrichment of the
Executive, (ii) the Executive’s conviction of, indictment for, or pleading
guilty or nolo contendere to, or entering a similar plea to, a misdemeanor
involving moral turpitude or a felony, (iii) fraud or willful and material
misconduct by the Executive, (iv) a willful violation by the Executive of the
Executive’s material obligations to the Company (including, without limitation,
any willful refusal of the Executive to perform his duties for the Company) or
other material breach by the Executive of this Agreement, (v) the Executive is
found liable in any Securities and Exchange Commission or other civil or
criminal securities law action, or (vi) a material breach by the Executive of
the Confidentiality Agreement or of the Non-Competition Agreement. No act or
failure to act by Executive shall be considered “willful” if such act is or was
done (or is or was omitted to be done) in the good faith belief that it is or
was in the best interests of the Company. Prior to any purported termination for
Cause, the Company shall send a written notice of termination to the Executive
indicating the specific provision in this Agreement on which such a claim of
Cause would be based, and setting forth in reasonable detail the facts and
circumstances on which such a claim would be based. In the event of any claim of
Cause based on clause (iii) or (iv) of the foregoing definition of “Cause”, the
Executive shall be given an opportunity (of not more than 30 days) to promptly
cure such conduct (or lack thereof); provided, however, that the Company need
not give the Executive the opportunity to cure conduct (or lack thereof) that is
substantially similar to

 



--------------------------------------------------------------------------------



 



      past conduct (or lack thereof) for which such a notice was provided within
the preceding 18-month period. Further, before any actual termination of the
Executive’s employment for Cause, the Executive shall be given an opportunity to
be heard by the Board as to the circumstances purporting to constitute Cause and
any determination to terminate the Executive’s employment for Cause shall be by
a vote of not less than two-thirds of the entire Board (exclusive of the
Executive if he is then a director).     (c)   As used herein, “Disability”
shall mean a physical or mental impairment which, as reasonably determined by
the Board, renders the Executive unable to perform the essential functions of
his employment with the Company, even with reasonable accommodation that does
not impose an undue hardship on the Company, for more than 180 days in any
12-month period, unless a longer period is required by federal or state law, in
which case that longer period would apply.     (d)   As used herein, “Good
Reason” shall mean the occurrence of any of the following: (i) without the
Executive’s express written consent, a material reduction or material adverse
change in the nature or scope of the Executive’s duties, authorities, titles,
position or responsibilities relative to the Executive’s duties, authorities,
titles, position or responsibilities in effect immediately prior to such
reduction, or the removal of the Executive from such duties, authorities,
titles, position or responsibilities (in no event, however, shall the Company
ceasing to be a publicly-traded corporation, in and of itself, constitute Good
Reason pursuant to this clause (i)); (ii) a material failure of the Company to
provide Executive with the Base Salary and benefits in accordance with the terms
of Sections 3 and 4 hereof; (iii) the relocation of the principal executive
offices of the Company to a location that is more than 50 miles outside of West
Bridgewater, MA; (iv) failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement as
required by Section 8; or (v) any other material breach of this Agreement by the
Company; provided that Good Reason shall not exist unless (A) the Executive
gives notice to the Company within ninety (90) days of the initial occurrence of
the event or condition constituting Good Reason, setting forth in reasonable
detail the nature of such Good Reason, (B) the Company fails to cure within
thirty (30) days following such notice; and (C) Executive terminates his
employment within thirty (30) days following the end of the 30-day cure period
(if the Company fails to cure); further provided that the termination of the
Executive’s employment shall occur within two (2) years of the initial existence
of one or more conditions giving rise to such claim of Good Reason without the
consent of the Executive.     (e)   For purposes of this Agreement, including
all associated agreements and instruments, “Change in Control Event” means any
of the following:

 



--------------------------------------------------------------------------------



 



  (i)   The dissolution or liquidation of the Company, other than in the context
of a transaction that does not constitute a Change in Control Event under clause
(ii) below.     (ii)   Consummation of a merger, consolidation, or other
reorganization, with or into, or the sale of all or substantially all of the
Company’s business and/or assets as an entirety to, one or more entities that
are not Subsidiaries (a “Business Combination”), unless (A) as a result of the
Business Combination at least 50% of the outstanding securities voting generally
in the election of directors of the surviving or resulting entity or a parent
thereof (the “Successor Entity”) immediately after the reorganization are, or
will be, owned, directly or indirectly, in substantially the same proportions,
by shareholders of the Company immediately before the Business Combination; and
(B) no person (as defined in clause (iii) below, but excluding the Successor
Entity or an Excluded Person) beneficially owns, directly or indirectly, more
than 50% of the outstanding shares of the combined voting power of the
outstanding voting securities of the Successor Entity, after giving effect to
the Business Combination, except to the extent that such ownership existed prior
to the Business Combination; and (C) at least 50% of the members of the board of
directors of the entity resulting from the Business Combination were members of
the Board at the time of the execution of the initial agreement or of the action
of the Board approving the Business Combination.     (iii)   Any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934 (the “Exchange Act”)) other than an Excluded Person becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities entitled to then vote
generally in the election of directors of the Company, other than as a result of
(A) an acquisition directly from the Company, (B) an acquisition by the Company,
(C) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or a Successor Entity, or an acquisition by any entity
pursuant to a transaction which is expressly excluded under clause (ii) above.  
  (iv)   During any period not longer than two consecutive years, individuals
who at the beginning of such period constituted the Board cease to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s shareholders, of each new Board member was approved by a vote of
at least two-thirds of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved), but excluding, for this
purpose, any such individual whose initial assumption of office occurs

 



--------------------------------------------------------------------------------



 



      as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board.

  (f)   As used herein, “Subsidiary” means any corporation or other entity a
majority of whose outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Corporation.     (g)   As used herein, “Excluded
Person” means (1) any person described in and satisfying the conditions of
Rule 13d-1(b)(1) under the Exchange Act, (2) the Company, or (3) an employee
benefit plan (or related trust) sponsored or maintained by the Company or the
Successor Entity.     (h)   For purposes of this Agreement, references to
termination of employment, retirement, separation from service and similar or
correlative terms mean a “separation from service” (as defined at
Section 1.409A-1(h) of the Treasury Regulations) from the Company and from all
other corporations and trades or businesses, if any, that would be treated as a
single “service recipient” with the Company under Section 1.409A-1(h)(3) of the
Treasury Regulations.     (i)   It is intended that the severance benefits
described in this Agreement qualify for an exemption from the requirements of
Section 409A of the Code, and the provisions of the Agreement shall be construed
and administered accordingly. If the Company nevertheless reasonably determines
that, notwithstanding such intent, any amount payable hereunder by reason of the
Executive’s separation from service is subject to the requirements of Section
409A and that at the relevant date Executive is or was a “specified employee” as
hereinafter defined, any portion of such amount that would otherwise have been
payable within six (6) months following such separation from service shall
instead be accumulated and paid six (6) months following such separation from
service. For purposes of the preceding sentence, “specified employee” means an
individual who is determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A of the Code.

  5.6.   Notice of Termination. Any termination of the Executive’s employment
under this Agreement shall be communicated by written notice of termination from
the terminating party to the other party. The notice of termination shall
indicate the specific provision(s) of this Agreement relied upon in effecting
the termination.     5.7.   Section 280G. Notwithstanding any other provision
herein, the Executive shall be covered by the provisions set forth in Exhibit D
hereto, incorporated herein by this reference.

6.   Confidential and Proprietary Information; Non-Solicitation. Concurrently
with entering into this Agreement, the Executive will execute and deliver to the
Company the

 



--------------------------------------------------------------------------------



 



    Confidentiality Agreement. Concurrently with entering into this Agreement,
the Executive will also execute and deliver to the Company the Non-Competition
Agreement attached hereto as Exhibit B (the “Non-Competition Agreement”).   7.  
Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.   8.   Assignment.
This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that the Company will
require any successor (whether direct or indirect) by purchase, merger,
consolidation, or transfer or sale of all or substantially all of its businesses
or assets of the Company with or to any other individual(s) or entity, or
otherwise, to assume, discharge and perform all of the promises, covenants,
duties, and obligations of the Company hereunder.       This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amount would still
be payable to the Executive hereunder (other than amounts which, by their terms,
terminate upon the death of the Executive), all such amounts, unless otherwise
provided herein, shall be paid on the Executive’s behalf to the Executive’s
executors, personal representatives or administrators of the Executive’s estate.
  9.   Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.   10.   Section Headings. The section headings of, and titles
of paragraphs and subparagraphs contained in, this Agreement are for the purpose
of convenience only, and they neither form a part of this Agreement nor are they
to be used in the construction or interpretation thereof.   11.   Governing Law.
This Agreement, and all questions relating to its validity, interpretation,
performance and enforcement, as well as the legal relations hereby created
between the parties hereto, shall be governed by and construed under, and
interpreted and enforced in accordance with, the laws of the State of
Massachusetts, notwithstanding any Massachusetts or other conflict of law
provision to the contrary.   12.   Severability. If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of this Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.   13.   Entire
Agreement. This Agreement, together with the Confidentiality Agreement, the
Non-Competition Agreement and the Option Agreement, embodies the entire
agreement of the parties hereto respecting the matters within its scope. Except
as expressly set forth

 



--------------------------------------------------------------------------------



 



    herein, this Agreement supersedes all prior and contemporaneous agreements
of the parties hereto that directly or indirectly bears upon the subject matter
hereof. Except as expressly set forth herein, any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein.       This Agreement shall not supersede the
Modification of Award agreed to in the letter agreement between the Executive
and the Company dated October 30, 2009, which agreement remains in full force
and effect in accordance with its terms.   14.   Modifications. This Agreement
may not be amended, modified or changed (in whole or in part), except by a
formal, definitive written agreement expressly referring to this Agreement,
which agreement is executed by both of the parties hereto.   15.   Waiver.
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.   16.   Arbitration. Any controversy arising out of or
relating to the Executive’s employment or membership on the Board (whether or
not before or after expiration of the Period of Employment), any termination of
the Executive’s employment or membership on the Board, this Agreement, the
Confidentiality Agreement, the Non-Competition Agreement, the Option Agreement,
the enforcement or interpretation of any of such agreements, or because of an
alleged breach, default, or misrepresentation in connection with any of the
provisions of any such agreement, including (without limitation) any state or
federal statutory claims, shall be submitted to arbitration in Boston,
Massachusetts before a sole arbitrator mutually agreed upon by the Executive and
the Company. In the event the parties can not mutually agree upon such an
arbitrator, the dispute shall be heard by a panel of three arbitrators, one
appointed by the Company, one appointed by the Executive, and the third heard by
the other two arbitrators. Notwithstanding the foregoing, provisional injunctive
relief may, but need not, be sought in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
arbitrator (or arbitrators). The arbitration shall be administered by American
Arbitration Association pursuant to its Employment Arbitration Rules and
Mediation Procedures. Judgment on the award may be entered in any court having
jurisdiction.

 



--------------------------------------------------------------------------------



 



    The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section 16.       To the extent
permitted by law, the prevailing party (if a prevailing party is determined to
exist by the arbitrator or arbitrators) in any proceeding or action under this
Section 16 shall be entitled, in addition to any other damages or relief
awarded, to an award of reasonable legal and accounting fees, expenses and other
out-of-pocket costs incurred by such party (including any costs and fees
incurred by and payable to the arbitrator (or arbitrators) and any costs
incurred in enforcing any such award), not to exceed such fees incurred by the
non-prevailing party regardless of whether such proceeding or action proceeds to
final judgment; provided, however, that the Company shall not be deemed a
“prevailing party” for this purpose unless the arbitrator (or arbitrators)
determines that the Executive did not have a reasonable good faith belief that
he would prevail as to at least one material issue presented to the arbitrator
(or arbitrators).       Without limiting the remedies available to the parties
and notwithstanding the foregoing provisions of this Section 16, the Executive
and the Company acknowledge that any breach of any of the covenants or
provisions contained in the Confidentiality Agreement or in the Non-Competition
Agreement could result in irreparable injury to either of the parties hereto for
which there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the non-breaching party shall be entitled to obtain a
temporary restraining order and/or a preliminary injunction and a permanent
injunction restraining the other party hereto from engaging in any activities
prohibited by any covenant or provision in the Confidentiality Agreement or the
Non-Competition Agreement, as applicable, or such other equitable relief as may
be required to enforce specifically any of such covenants or provisions.   17.  
Insurance. The Company shall have the right at its own cost and expense to apply
for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering the Executive, and the Executive agrees
to submit to any usual and customary medical examination and otherwise cooperate
with the Company in connection with the procurement of any such insurance and
any claims thereunder.   18.   Notices. All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given and made if (i) delivered by hand,
(ii) otherwise delivered against receipt therefor, or (iii) sent by registered
or certified mail, postage prepaid, return receipt requested. Any notice shall
be duly addressed to the parties as follows:

 



--------------------------------------------------------------------------------



 



    if to the Company:       SeraCare Life Sciences, Inc.
37 Birch Street
Milford, MA 01757
Attn: Board of Directors       if to the Executive, to the address most recently
on file in the payroll records of the Company.       Any party may alter the
address to which communications or copies are to be sent by giving notice of
such change of address in conformity with the provisions of this Section 18 for
the giving of notice. Any communication shall be effective when delivered by
hand, when otherwise delivered against receipt therefor, or five (5) business
days after being mailed in accordance with the foregoing.   19.   Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.   20.   Legal
Counsel; Mutual Drafting. Each party recognizes that this is a legally binding
contract and acknowledges and agrees that they have had the opportunity to
consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so. The Company agrees to reimburse the Executive for all
expenses and costs (including fees for legal counsel), incurred by his relating
to advice, drafting, negotiation, and preparation of this Agreement and any
related agreements, up to a maximum of Five Thousand Dollars ($5,000.00) in the
aggregate.   21.   Code Section 409A. The payments and benefits described in
this Agreement are intended to comply with the requirement of, or with the
requirements for exemption from, Section 409A of the Code, and this Agreement
shall be construed and administered accordingly.   22.   Indemnification,
Liability Insurance. The Company agrees to indemnify the Executive and hold the
Executive harmless to the fullest extent permitted by applicable law and under
the bylaws of the Company against and in respect to any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorneys’ fees), losses, and damages resulting from the Executive’s good-faith

 



--------------------------------------------------------------------------------



 



    performance of the Executive’s duties and obligations to the Company. The
Company shall cover the Executive under directors and officers liability
insurance both during and, while potential liability exists (but in any case not
for more than six years), after the term of this Agreement in substantially the
same amount and on substantially the same terms as the Company covers its other
active officers and directors.

[The remainder of this page has intentionally been left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement, as amended and restated, as of the Effective Date.

            “COMPANY”

SeraCare Life Sciences, Inc.,
a Delaware corporation
      By:   /s/ Susan Vogt       Name:   Susan Vogt      Title:   Chief
Executive Officer        “EXECUTIVE”
      /s/ Gregory A. Gould       Gregory A. Gould           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SERACARE LIFE SCIENCES, INC.
CONFIDENTIALITY AGREEMENT
[Attached]

 



--------------------------------------------------------------------------------



 



(SERACARE LIFE SCIENCES, INC. LOGO) [b77498b7749804.gif]
375 West Street • Tel. (508) 580-1900
West Bridgewater, MA 02379 • Fax. (508) 584-2384
www.seracare.com
Gregory A. Gould

Re:   Confidentiality Agreement (“Agreement”)

Dear Greg:
          In the course of your work for SeraCare Life Sciences, Inc. or any of
its affiliates (collectively, “SeraCare Life Sciences, Inc.”), you may have
access to SeraCare Life Sciences, Inc. confidential and proprietary information
and/or you may create Developments (defined below). As a condition to SeraCare
Life Sciences, Inc. hiring and employing you (and for other legally sufficient
consideration, the receipt and adequacy of which you acknowledge), you and
SeraCare Life Sciences, Inc. agree as follows:
          I. Definitions. The following terms are defined for purposes of this
Agreement:
     A. “Confidential Information” means any and all information that has or
could have value or utility to SeraCare Life Sciences, Inc., whether or not
reduced to written or other tangible form and all copies thereof, relating to
SeraCare Life Sciences, Inc. private or proprietary matters, confidential
matters or trade secrets. Confidential Information includes, but is not limited
to, the following:

  •   technical information (whether or not subject to patent registration or
protection), such as research and development, methods, trade secrets, data and
know-how, formulas, compositions, testing protocols or test results, whether
written or oral and whether technical or non-technical, as well as product
sample. Processes and techniques or manufacturing information, business plans or
projections, customer lists, agreements, discoveries, machines, inventions,
ideas, computer programs (including software and data used in all such
programs), drawings, specifications;     •   except to the extent publicly
disclosed by SeraCare Life Sciences, Inc. without any fault by you or any other
person or entity, information relating to SeraCare Life Sciences, Inc. patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, and all improvements and inventions related thereto;     •   business
information, such as information concerning any products, customers, suppliers,
production, developments, costs, purchasing,

 



--------------------------------------------------------------------------------



 



      pricing, profits, markets, sales, accounts, customers, financing,
acquisitions, strategic alliances or collaborations, expansions; and     •  
other information relating to SeraCare Life Sciences, Inc. business practices,
strategies or policies.

     B. “Competitive Business” means engaging in the research, development,
sale, lease, marketing, financing or distribution of technology, products or
services similar to or competitive with SeraCare Life Sciences, Inc. actual or
proposed products or services anywhere in the world.
     C. “Development” means any invention, discovery, improvement, know-how,
method, technique, work, copyrightable work or other intellectual property
(whether or not patentable or subject to registration with any governmental
office) you conceive, reduce to practice, discover or make, alone or with
others, that either (i) is directly related to the business or demonstrably
anticipated business of SeraCare Life Sciences, Inc. (ii) includes, or is a
product or extension of, any Confidential Information, or (iii) results from
duties assigned to you by SeraCare Life Sciences, Inc. or from the use of any of
SeraCare Life Sciences, Inc. assets or facilities.
     D. “Restricted Period” means a period (i) starting when you begin working
for SeraCare Life Sciences, Inc. and (ii) ending on the earlier of (A) twelve
(12) months after termination of your employment (regardless of the reason for
termination), or (B) if you work less than a total of 12 months, that number of
months after termination of your employment which equals the total number of
months you worked for SeraCare Life Sciences, Inc. (for example, if you work for
SeraCare Life Sciences, Inc. for a total of six months, the Restricted Period
will end six months after your employment terminates), or (C) the longest period
(if any) permitted by applicable law after termination of your employment which
is less than 12 months.
          II. Confidential Information.
          During your employment by SeraCare Life Sciences, Inc. and at all
times thereafter, you will hold in trust, keep confidential and not disclose,
directly or indirectly, to any third parties or make any use of Confidential
Information for any purpose except for the benefit of SeraCare Life Sciences,
Inc. in the performance of your employment duties. Confidential Information will
not be subject to these restrictions if it becomes generally known to the public
or in the industry without any fault by you or any other person or entity, or if
SeraCare Life Sciences, Inc. ceases to have a legally protectable interest in
it. If you are required by valid subpoena or similar legal requirement to
disclose Confidential Information, you will promptly notify SeraCare Life
Sciences, Inc. in writing and cooperate with SeraCare Life Sciences, Inc.
efforts to obtain a protective order or similar relief, and you will only
disclose the minimum amount of Confidential Information necessary. Upon
termination of your employment (regardless of the reason for termination), you
will immediately return to SeraCare Life Sciences, Inc. all tangible
Confidential Information and any other material made or derived from
Confidential Information, including information stored in electronic format and
handwritten notes, which is in your possession or which you delivered to others.

 



--------------------------------------------------------------------------------



 



          III. Developments. You agree to promptly and fully disclose in writing
to SeraCare Life Sciences, Inc.’s President (or, if you are then the President,
the General Counsel, or in the absence of a General Counsel, the Chief Financial
Officer, in either case with a copy to the Chairman of the Board of Directors of
SeraCare Life Science, Inc.) any Development that you make during the Restricted
Period when created or developed. You hereby assign and transfer to SeraCare
Life Sciences, Inc. all of your right, title and interest in and to any
Developments that you make during your employment, including all patents, patent
applications and related patent rights. You agree to sign and deliver to
SeraCare Life Sciences, Inc. (during and after employment) other documents
SeraCare Life Sciences, Inc. considers necessary or desirable to evidence its
ownership of Developments that you make during your employment. All
copyrightable works that are Developments that you make during your employment,
whether or not works made for hire (as defined in 17 U.S.C. §141), shall be
owned by SeraCare Life Sciences, Inc. and it may file and own the same as the
author throughout the world. If SeraCare Life Sciences, Inc. is unable for any
reason to secure your signature on any document necessary or desirable to apply
for, prosecute, obtain, or enforce any patent, trademark, service mark,
copyright, or other right or protection relating to any Development that you
make during your employment, you hereby irrevocably designate and appoint
SeraCare Life Sciences, Inc. and each of its duly authorized officers and
agents, as your agent and attorney-in-fact to act for and in your behalf and
stead to execute and file any such document and to do all other lawfully
permitted acts to further the prosecution, issuance, and enforcement of patents,
trademarks, service marks, copyrights, or other rights or protections with the
same force and effect as if personally executed and delivered by you. You agree
that this power of attorney is irrevocable and is coupled with an interest and
thereby survives your death or disability. It shall be presumed that any
Development that you register, file, make an application for, or otherwise claim
with any governmental agency during the Restricted Period was made by you during
your employment.
          IV. California Goggin Act. You acknowledge that you have read the
California Goggin Act attached hereto and understand that under its provisions
you may retain ownership of inventions that you may make entirely on your own
time and in a manner not described in Section II above. You agree, however, to
disclose to SeraCare Life Sciences, Inc. all inventions that you conceive during
your employment, including any invention which you desire to retain as your own
property, so that SeraCare Life Sciences, Inc. may determine if such invention
qualifies under the law for retention as your property. SeraCare Life Sciences,
Inc. will treat any such disclosed information as confidential unless such
information (1) was previously known to SeraCare Life Sciences, Inc., (2) is
disclosed in patents or other publications, (3) has been imparted to SeraCare
Life Sciences, Inc. by third parties, or (4) is well known to the trade to which
it relates. You understand that this Section applies even if you work outside of
California.
          V. Non-Solicitation. You acknowledge that you may have access to a
significant amount of highly sensitive and valuable Confidential Information,
you may be involved in formulating SeraCare Life Sciences, Inc. business
strategies or in its research and development activities, and you may be
involved in important aspects of relationships with employees, consultants,
suppliers, customers and others and you will be expected to promote SeraCare
Life Sciences, Inc. business and goodwill. You also acknowledge that SeraCare
Life Sciences, Inc. business is international in scope and that SeraCare Life
Sciences, Inc. employees and customers in any location can be solicited and
serviced from any other location in the world. You therefore

 



--------------------------------------------------------------------------------



 



agree that during the Restricted Period, you will not, directly or indirectly
through any other person or entity:

  •   solicit any other person or entity who is a customer of SeraCare Life
Sciences, Inc. and whose name, identity, or business habits are trade secrets to
engage in any Competitive Business or to curtail or cease any business or
business relationship with SeraCare Life Sciences, Inc. or its employees or
independent contractors;     •   solicit any other employee or independent
contractor to terminate any employment or engagement with SeraCare Life
Sciences, Inc. and engage in a Competitive Business; or     •   disparage
SeraCare Life Sciences, Inc., its employees, independent contractors or their
services or products.

          VI. No Conflicts. You represent and warrant to, and agree with
SeraCare Life Sciences, Inc. that:
     A. You have set forth in a separate list attached to this Agreement as
Schedule A-1 an accurate and complete list of all confidential, proprietary or
trade secret information (including invention disclosures and patent
applications), including a brief description thereof (without revealing any
confidential or proprietary information of any other party), which you made or
conceived prior to your employment with SeraCare Life Sciences, Inc. and for
which you claim ownership or which is in the physical possession of a former
employer or other person or entity and which are therefore excluded from the
scope of this Agreement. If there are no such exclusions, you have so indicated
by writing “none.”
     B. Neither you nor any third party has any ownership or other interest in
any idea, invention or other item of intellectual property that will be used in
performing your duties for SeraCare Life Sciences, Inc. and all Developments
made during your employment will be free and clear of any encumbrances or claims
of third parties. In performing your duties for SeraCare Life Sciences, Inc. you
will not disclose to SeraCare Life Sciences, Inc. or use any confidential or
proprietary information or trade secret of any third party, and you will not
interfere with the business of any third party in any way contrary to applicable
law.
          VII. No Employment Rights. Nothing in this Agreement shall affect your
or SeraCare Life Sciences, Inc. right to terminate your employment or SeraCare
Life Sciences, Inc. right modify the terms of your employment, nor will this
Agreement confer on you any other rights or benefits in connection with your
employment.
          VIII. Remedies and Conflict Resolution.
     A. The parties to this Agreement agree that (i) if you materially breach
this Agreement, the damage to SeraCare Life Sciences, Inc. may be substantial,
although

 



--------------------------------------------------------------------------------



 



difficult to ascertain, and money damages will not afford SeraCare Life
Sciences, Inc. an adequate remedy, and (ii) if you are in breach of any
provision of this Agreement, or threaten a breach of this Agreement, SeraCare
Life Sciences, Inc. shall be entitled, in addition to all other rights and
remedies as may be provided by law, this Agreement, the Employment Agreement
being entered into by and between you and SeraCare Life Sciences, Inc. in
connection with this Agreement (the “Employment Agreement”), or otherwise, to
seek and obtain provisional relief from a court in accordance with
Section VIII.B hereof, and an arbitral order requiring specific performance and
permanent injunctive and other equitable relief to prevent or restrain a breach
of any provision of this Agreement. You further agree that the SeraCare Life
Sciences, Inc. shall not be required to obtain, furnish, secure or post any bond
or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section VIII, and you irrevocably waive any right you
may have to require SeraCare Life Sciences, Inc. to obtain, furnish, secure or
post any such bond or similar instrument.
     B. All claims for damages for a breach of this Agreement shall be submitted
to arbitration in accordance with the terms and conditions of Section 16 of the
Employment Agreement. To the extent injunctive or other equitable relief is not
available pursuant to Section 16 of the Employment Agreement or is not available
pursuant to Section 16 of the Employment Agreement in a sufficiently timely
manner (in the seeking party’s good faith judgment) to preclude the risk of
irreparable damage and to prevent any remedy from being rendered ineffectual
pending the arbitration, either party may seek such relief, including
provisional relief in the form of a temporary restraining order or preliminary
injunction, exclusively in a state or federal court of competent jurisdiction in
the Commonwealth of Massachusetts.
          To the extent permitted by law, the prevailing party (if a prevailing
party is determined to exist by the arbitrator or arbitrators) in any proceeding
or action under this Section VIII shall be entitled, in addition to any other
damages or relief awarded, to an award of reasonable legal and accounting fees,
expenses and other out-of-pocket costs incurred by such party (including any
costs and fees incurred by and payable to the arbitrator (or arbitrators) and
any costs incurred in enforcing any such award), not to exceed such fees
incurred by the non-prevailing party regardless of whether such proceeding or
action proceeds to final judgment; provided, however, that SeraCare Life
Science, Inc. shall not be deemed a “prevailing party” for this purpose unless
the arbitrator (or arbitrators) determines that you did not have a reasonable
good faith belief that you would prevail as to at least one material issue
presented to the arbitrator (or arbitrators).
     IN ANY ACTION OR PROCEEDING ARISING HEREFROM, THE PARTIES HERETO CONSENT TO
TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY
PARTY HERETO OR ITS SUCCESSORS AGAINST ANY OTHER PARTY HERETO OR ITS SUCCESSORS
IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT,
REGARDLESS OF THE FORM OF ACTION OR PROCEEDING.
     YOU REPRESENT AND AGREE THAT YOU HAVE READ AND UNDERSTAND THIS SECTION
VIII.B, WHICH DISCUSSES ARBITRATION. YOU

 



--------------------------------------------------------------------------------



 



UNDERSTAND THAT BY SIGNING THIS AGREEMENT, YOU AGREE TO SUBMIT ANY CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO CONFIDENTIAL BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF YOUR RIGHT TO A JURY TRIAL.
          IX. Miscellaneous.
     A. This Agreement contains the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior agreements, written or
oral, with respect thereto (except for the Employment Agreement and that certain
Non-Competition Agreement referred to in and contemplated by such Employment
Agreement). This Agreement may be amended or modified and the terms and
conditions hereof may be waived, only by a written instrument signed by each of
the parties or, in the case of waiver, by the party waiving compliance. No delay
on the part of either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
either party of any right, power or privilege hereunder, nor any single or
partial exercise of any right, power or privilege hereunder, preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder. The rights and remedies provided herein are cumulative and
are not exclusive of any rights or remedies that either party may otherwise have
at law or in equity. Any waiver of any breach of or failure to enforce any of
the provisions of this Agreement shall not operate as a waiver of any other
breach or waiver of performance of such provisions or any other provisions. Your
obligations under this Agreement survive termination of your employment,
regardless of the manner or reason for termination. During, and upon termination
of your employment (regardless of the reason therefore), you will certify to
SeraCare Life Sciences, Inc. in writing that you have fully complied with each
provision of this Agreement and that you will continue to comply with all
provisions herein that survive termination.
     B. You represent and warrant that this Agreement is a legal, valid and
binding obligation, enforceable against you in accordance with its terms to the
fullest extent permitted under applicable federal, state or local law.
     C. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered in
accordance with the terms of Section 18 of the Employment Agreement.
     D. This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts without giving effect to any
choice of law or conflict of law provision or rule (whether of the Commonwealth
of Massachusetts or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the Commonwealth of Massachusetts.
     E. To the extent any provision of this Agreement shall be determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not

 



--------------------------------------------------------------------------------



 



affect the validity of the remainder of this Agreement, and this Agreement shall
be reformed to the extent necessary to carry out its provisions to the greatest
extent possible. In the absence of such reformation, such part of such provision
shall be considered deleted from this Agreement and the remainder of such
provision and of this Agreement shall be unaffected and shall continue in full
force and effect. In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceability be covered.
To the extent any provision of this Agreement shall be declared invalid or
unenforceable for any reason by any court, arbitrator or governmental or
regulatory authority in any jurisdiction, this Agreement (or provision thereof)
shall remain valid and enforceable in each other jurisdiction where it applies.
You agree that the time period, geographic scope and other terms of the
covenants and restrictions in this Agreement are reasonable and appropriate
under the circumstances of SeraCare Life Sciences, Inc. business.
     F. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, the heirs and legal representatives of you and the successors
and assigns of SeraCare Life Sciences, Inc. You shall not be entitled to assign
your obligations hereunder. SeraCare Life Sciences, Inc. may assign its rights
under this Agreement to any person or business entity (including, without
limitation, successors and assigns of SeraCare Life Sciences, Inc.). You agree
that, upon request therefor, you will, in writing, acknowledge and consent to
any such assignment of this Agreement.
     G. You represent and warrant that you have carefully read this Agreement;
that you execute this Agreement with full knowledge of the contents of this
Agreement, the legal consequences thereof, and any and all rights which each
party may have with respect to one another; that you have had the opportunity to
receive independent legal advice with respect to the matters set forth in this
Agreement and with respect to the rights and asserted rights arising out of such
matters; that you have been advised to, and have had the opportunity to, consult
with your personal attorney prior to entering into this Agreement; and that you
are entering into this Agreement of your own free will. You expressly agree that
you have no expectations or understandings contrary to this Agreement and no
usage of trade or regular practice in the industry shall be used to modify this
Agreement. The parties agree that this Agreement shall not be construed for or
against either party in any interpretation thereof.
          Please indicate your agreement to the foregoing by signing a copy of
this letter below and returning it to me. I look forward to working with you.
Very truly yours,
/s/ Susan Vogt
Susan Vogt, Chief Executive Officer
Accepted and Agreed to as of Date: August 16, 2006

 



--------------------------------------------------------------------------------



 



By:   /s/ Gregory A. Gould
Gregory A. Gould

(Please be sure to complete, sign & date the attached
Schedule A-1 writing “NONE” if applicable)

 



--------------------------------------------------------------------------------



 



SCHEDULE A-1
EMPLOYEE’S INTELLECTUAL PROPERTY EXCLUDED FROM THIS
AGREEMENT
Describe:
Provisional Patent Application of Stephen L. Warren, Gregory A. Gould and Kevin
Lilehei, Title: DEVICE FOR DELIVERY OF ANTI-CANCER AGENTS TO TISSUE, Docket No.:
2360.001PRV.

By:   /s/ Gregory A. Gould
Gregory A. Gould

Date: August 16, 2006

 



--------------------------------------------------------------------------------



 



THE GOGGIN ACT
Sections 2870, 2871 and 2872 of the California Labor Code
          2870. (a) Any provision in an employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in any
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer; (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.
          2871. No employer shall require a provision made void and
unenforceable by Section 2870 as a condition of employment or continued
employment. Nothing in this article shall be construed to forbid or restrict the
right of an employer to provide in contracts of employment for disclosure,
provided that any such disclosures be received in confidence, of all of the
employee’s inventions made solely or jointly with others during the term of his
or her employment, a review process by the employer to determine such issues as
may arise, and for full title to certain patents and inventions to be in the
United States, as required by contracts between the employer and the United
States or any of its agencies.
          2872. If an employment agreement entered into after January 1, 1980,
contains a provision requiring the employee to assign or offer to assign any of
his or her rights in any invention to his or her employer, the employer must
also, at the time the agreement is made, provide a written notification to the
employee that the agreement does not apply to an invention which qualifies fully
under the provisions of Section 2870. In any suit or action arising thereunder,
the burden of proof shall be on the employee claiming the benefits of its
provisions.”

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NON-COMPETITION AGREEMENT
          This Non-Competition Agreement (this “Agreement”) is entered into, as
of August 16, 2006, by and among SeraCare Life Sciences, Inc., a California
corporation (the “Company”), and Gregory A. Gould (“Executive”).
RECITALS
     A. The Company is engaged in the business of manufacturing, marketing
distributing, and selling to diagnostic, therapeutic, drug discovery, and
research organizations biological products and services, including but not
limited to plasma-based therapeutic products, diagnostic products and reagents,
cell culture products, specialty plasmas, in vitro stabilizers, and the SeraCare
BioBank™, which is a proprietary database of medical information and associated
blood, plasma, DNA and RNA samples (such business, being collectively referred
to herein as the “Business”).
     B. The parties acknowledge that the relevant market for the Business is
worldwide in scope and that there exists worldwide competition for the products
and services of the Business.
     C. The Company desires to employ Executive, and Executive desires to accept
such employment, as Chief Financial Officer based on the terms and conditions of
the Employment Agreement being executed concurrently with this Agreement (the
“Employment Agreement”).
     D. Executive acknowledges that by virtue of his position with the Company,
he will have special influence over and access to the Company’s customers,
employees, and consultants, will develop and have access to significant and
unique contacts in the Business, and will develop and have access to the
Company’s Confidential Information and Inventions (as such terms are defined in
the Confidentiality Agreement entered in connection with Section 6 of the
Employment Agreement).
     E. As a material condition to the Company entering into the Employment
Agreement, and to protect the Company’s good will, customer relationships,
Confidential Information, and stable workforce, Executive has agreed to the
terms and conditions of this Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements hereinafter set forth, the Company and Executive,
intending to be legally bound, hereby agree as follows:
I. NON-COMPETITION

 



--------------------------------------------------------------------------------



 



          1.1 Non-Competition. Executive agrees that during the term of his
employment with the Company and for a period of one (1) year thereafter (such
period, the “Non-Competition Period”):

  (a)   Executive shall not, anywhere outside of the United States, directly or
indirectly, engage, without the express prior written consent of the Company, in
any business or activity in direct or indirect competition with the Business,
whether as an employee, consultant, partner, principal, agent, representative,
equity holder or in any other individual, corporate or representative capacity
(without limitation by specific enumeration of the foregoing), or render any
services or provide any advice to any business, activity or person in direct or
indirect competition (or seeking or contemplating to compete, directly or
indirectly) with the Business (a “Competing Business”).     (b)   Executive
shall not, anywhere in the United States, directly or indirectly, engage,
without the express prior written consent of the Company, in any business or
activity in direct or indirect competition with the Business, whether as an
employee, consultant, partner, principal, agent, representative, equity holder
or in any other individual, corporate or representative capacity (without
limitation by specific enumeration of the foregoing), or render any services or
provide any advice to any Competing Business.     (c)   Executive shall not,
anywhere in the Commonwealth of Massachusetts or the state of Maryland, directly
or indirectly, engage, without the express prior written consent of the Company,
in any business or activity in direct or indirect competition with the Business,
whether as an employee, consultant, partner, principal, agent, representative,
equity holder or in any other individual, corporate or representative capacity
(without limitation by specific enumeration of the foregoing), or render any
services or provide any advice to any Competing Business.

          1.2 Public Securities. Notwithstanding the foregoing, Executive may
own, directly or indirectly, up to one percent (1%) of any class of “publicly
traded securities” of any Person, which owns or operates a business that is a
Competing Business. For the purposes of this Section 1.2, “publicly traded
securities” shall mean securities that are traded on a national securities
exchange or listed on the Nasdaq Global Market.
          1.3 No Interference with the Business; Non-Solicitation. Executive
agrees that during the Non-Competition Period, at any time or for any reason,
Executive shall not, directly or indirectly: (a) solicit or divert, or attempt
to solicit or divert, any business or clients or customers of the Company and/or
any of its subsidiaries or affiliates (“Affiliates”); (b) induce or attempt to
induce customers, clients, suppliers, agents or other persons or business
entities under contract or otherwise associated or doing business with the
Company and/or its Affiliates, to reduce or alter any such association or
business with the Company and/or its Affiliates; (c) solicit or attempt to
solicit any employee or consultant of the Company to (i) terminate such
employment or

 



--------------------------------------------------------------------------------



 



consulting engagement with the Company and/or its Affiliates, and/or (ii) accept
employment, or enter into any consulting arrangement, with any person or
business entity other than the Company and/or its Affiliates; or (d) condemn,
criticize, ridicule or otherwise disparage or put in disrepute the Company or
its Affiliates (including but not limited to their products, services,
directors, officers, agents or employees), in any way, whether orally or in
writing; provided, however, that Executive may provide truthful testimony in any
legal, administrative, governmental or regulatory proceeding and may likewise
respond truthfully to a lawfully-issued subpoena, court order, government or
regulatory inquiry.
II. REMEDIES AND CONFLICT RESOLUTION
          2.1 Remedies. The parties to this Agreement agree that (i) if
Executive materially breaches Article 1 of this Agreement, the damage to the
Company may be substantial, although difficult to ascertain, and money damages
will not afford the Company an adequate remedy, and (ii) if Executive is in
breach of any provision of this Agreement, or threatens a breach of this
Agreement, the Company shall be entitled, in addition to all other rights and
remedies as may be provided by law, this Agreement, the Employment Agreement, or
otherwise, to seek and obtain provisional relief from a court in accordance with
Section 2.2 hereof, and an arbitral order requiring specific performance and
permanent injunctive and other equitable relief to prevent or restrain a breach
of any provision of this Agreement, including but not limited to an order
extending the Non-Competition Period by the same period of time that Executive
is breach of terms of Article 1 of this Agreement. Executive further agrees that
the Company shall not be required to obtain, furnish, secure or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Article 2, and Executive irrevocably waives any right that
Executive may have to require the Company to obtain, furnish, secure or post any
such bond or similar instrument.
          2.2 All claims for damages for a breach of this Agreement shall be
submitted to arbitration in accordance with the terms and conditions of
Section 16 of the Employment Agreement. To the extent injunctive or other
equitable relief is not available pursuant to Section 16 of the Employment
Agreement or is not available pursuant to Section 16 of the Employment Agreement
in a sufficiently timely manner (in the seeking party’s good faith judgment) to
preclude the risk of irreparable damage and to prevent any remedy from being
rendered ineffectual pending the arbitration, either party may seek such relief,
including provisional relief in the form of a temporary restraining order or
preliminary injunction, exclusively in a state or federal court of competent
jurisdiction in the Commonwealth of Massachusetts.

  (a)   To the extent permitted by law, the prevailing party (if a prevailing
party is determined to exist by the arbitrator) in any proceeding or action
under this Section 2.2 shall be entitled, in addition to any other damages or
relief awarded, to an award of reasonable legal and accounting fees, expenses
and other out-of-pocket costs incurred by such party (including any costs and
fees incurred by and payable to the arbitrator and any costs incurred in
enforcing any such award), not to exceed such fees incurred by the
non-prevailing party regardless of whether such proceeding or action proceeds to
final judgment; provided, however, that the Company shall not be deemed a

 



--------------------------------------------------------------------------------



 



      “prevailing party” for this purpose unless the arbitrator determines that
the Executive did not have a reasonable good faith belief that the Executive
would prevail as to at least one material issue presented to the arbitrator.    
(b)   Waiver of Trial by Jury. IN ANY ACTION OR PROCEEDING ARISING HEREFROM, THE
PARTIES HERETO CONSENT TO TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ITS SUCCESSORS AGAINST ANY OTHER
PARTY HERETO OR ITS SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION OR PROCEEDING.

          2.3 Acknowledgment. EXECUTIVE HAS READ AND UNDERSTANDS SECTION 2.2 OF
THIS AGREEMENT, WHICH DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY
SIGNING THIS NON-COMPETITION AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS NON-COMPETITION
AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR
TERMINATION THEREOF TO CONFIDENTIAL BINDING ARBITRATION, AND THAT THIS
ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL.
III. MISCELLANEOUS
          3.1 Entire Agreement; Amendments and Waivers; Several Agreements. This
Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior agreements, written or oral, with
respect thereto (except for the Employment Agreement entered into by and between
the parties in connection with this Agreement and that certain Confidentiality
Agreement referred to in and contemplated by such Employment Agreement). This
Agreement may be amended or modified and the terms and conditions hereof may be
waived, only by a written instrument signed by each of the parties or, in the
case of waiver, by the party waiving compliance. No delay on the part of either
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of either party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder. The rights and
remedies provided herein are cumulative and are not exclusive of any rights or
remedies that either party may otherwise have at law or in equity.
          3.2 Representations and Warranties. Executive represents and warrants
that this Agreement is a legal, valid and binding obligation, enforceable
against Executive in accordance with its terms to the fullest extent permitted
under applicable federal, state or local law.

 



--------------------------------------------------------------------------------



 



          3.3 Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
in accordance with the terms of Section 18 of the Employment Agreement.
          3.4 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Massachusetts
without giving effect to any choice of law or conflict of law provision or rule
(whether of the Commonwealth of Massachusetts or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the
Commonwealth of Massachusetts.
          3.5 Severability. To the extent any provision of this Agreement,
including without limitation the provisions set forth in Article 1 or Article 2
hereof, shall be determined to be unlawful or otherwise unenforceable, in whole
or in part, such determination shall not affect the validity of the remainder of
this Agreement, and this Agreement shall be reformed to the extent necessary to
carry out its provisions to the greatest extent possible. In the absence of such
reformation, such part of such provision shall be considered deleted from this
Agreement and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect. In furtherance and not
in limitation of the foregoing, should the duration or geographical extent of,
or business activities covered by any provision of this Agreement be in excess
of, that which is valid and enforceable under applicable law, then such
provision shall be construed to cover only that duration, extent or activities
which may validly and enforceability be covered. To the extent any provision of
this Agreement shall be declared invalid or unenforceable for any reason by any
court, arbitrator or governmental or regulatory authority in any jurisdiction,
this Agreement (or provision thereof) shall remain valid and enforceable in each
other jurisdiction where it applies.
          3.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, the heirs and legal representatives
of Executive and the successors and assigns of the Company. Executive shall not
be entitled to assign his obligations hereunder. The Company may assign its
rights under this Agreement to any person or business entity (including, without
limitation, successors and assigns of the Company). Executive agrees that, upon
request therefor, he will, in writing, acknowledge and consent to any such
assignment of this Agreement.
          3.7 Defined Terms. Capitalized terms used herein and not defined shall
have the respective meanings ascribed to them in the Employment Agreement unless
otherwise expressly indicated.
          3.8 Independent Review and Advice. Executive represents and warrants
that Executive has carefully read this Agreement; that Executive executes this
Agreement with full knowledge of the contents of this Agreement, the legal
consequences thereof, and any and all rights which each party may have with
respect to one another; that Executive has had the opportunity to receive
independent legal advice with respect to the matters set forth in this Agreement
and with respect to the rights and asserted rights arising out of such matters;
that Executive has been advised to, and has had the opportunity to, consult with
Executive’s personal attorney prior to entering into this Agreement; and that
Executive is entering into this Agreement

 



--------------------------------------------------------------------------------



 



of Executive’s own free will. Executive expressly agrees that he has no
expectations or understandings contrary to the Agreement and no usage of trade
or regular practice in the industry shall be used to modify this Agreement. The
parties agree that this Agreement shall not be construed for or against either
party in any interpretation thereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date first written above.

     
SERACARE LIFE SCIENCES, INC.
  EXECUTIVE
 
   
/s/ Susan Vogt
  /s/ Gregory A. Gould
 
   
Susan Vogt, Chief Executive Officer
  Gregory A. Gould
 
   
 
  Address
 
   
 
  7513 Blue Water Ct.
 
  Fort Collins, CO 80525
 
   
 
   
 
  Facsimile Number

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SERACARE LIFE SCIENCES, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
[Attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SERACARE LIFE SCIENCES, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
          THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) by
and between SeraCare Life Sciences, Inc., a California corporation (the “
Corporation ”), and Gregory A. Gould (the “ Participant ”) evidences the
nonqualified stock option (the “ Option ”) granted by the Corporation to the
Participant as to the number of shares of the Corporation’s common stock, no par
value (the “ Common Stock ”), first set forth below.

     
Number of Shares of Common Stock: 1 250,000
  Award Date:                    , 2006
 
   
Exercise Price per Share: 1 $                    
  Expiration Date: 1,2                     , 2016

Vesting 1,2 One-third of the total number of shares subject to the Option shall
vest on each of the first, second and third anniversaries of the Award Date.
          The Option is subject to the Terms and Conditions of Option (the “
Terms ”) attached to this Option Agreement (incorporated herein by this
reference). The Option has been granted to the Participant in addition to, and
not in lieu of, any other form of compensation otherwise payable or to be paid
to the Participant. The Option is not and shall not be deemed to be an incentive
stock option within the meaning of Section 422 of the U.S. Internal Revenue Code
of 1986, as amended (the “ Code ”). The parties agree to the terms of the Option
set forth herein, and the Participant acknowledges receipt of a copy of the
Terms.

              “PARTICIPANT”       “SERACARE LIFE SCIENCES, INC.”         (a
California corporation)
 
           
 
      By:    
 
           
Signature
           
 
           
 
      Its:    
 
           
Print Name
           
 
                         
Address
           
 
                         
City, State, Zip Code
           

 

1   Subject to adjustment under Section 4.1 of the Terms.   2   Subject to early
termination under Section 4.2 or 4.3 of the Terms.

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF OPTION

1.   Vesting; Limits on Exercise.

          As set forth on the cover page of the Option Agreement, the Option
shall vest and become exercisable in percentage installments of the aggregate
number of shares of Common Stock subject to the Option. The Option may be
exercised only to the extent the Option is vested and exercisable.

  •   Cumulative Exercisability . To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option.     •   No Fractional Shares . Fractional
share interests shall be disregarded, but may be cumulated.     •   Minimum
Exercise . No fewer than 100 1 shares of Common Stock may be purchased at any
one time, unless the number purchased is the total number at the time
exercisable under the Option.

2.   Continuance of Employment Required; No Employment Commitment.

          Except as otherwise provided herein, the vesting schedule requires
continued service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Option and the rights and benefits
under this Option Agreement. Partial service, even if substantial, during any
vesting period will not entitle the Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 4.3 below.
          Nothing contained in this Option Agreement constitutes an employment
commitment by the Corporation, confers upon the Participant any right to remain
employed by the Corporation or any Subsidiary (as defined below), interferes in
any way with the right of the Corporation or any Subsidiary at any time to
terminate such employment, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Participant’s other compensation.
          For purposes of this Option Agreement, “Subsidiary” means any
corporation or other entity a majority of whose outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Corporation.

3.   Exercise of Option.

          3.1. Method of Exercise. The Option shall be exercisable by the
delivery to the Secretary of the Corporation of a written notice stating the
number of shares of Common Stock to be purchased pursuant to the Option and
accompanied by:

 



--------------------------------------------------------------------------------



 



  •   delivery of an executed Exercise Agreement in substantially the form
attached hereto as Exhibit A or such other form as from time to time may be
required by the Corporation (the “Exercise Agreement”);     •   payment in full
for the Exercise Price of the shares to be purchased in one of the forms set
forth under Section 3.2;     •   satisfaction of the tax withholding provisions
of Section 3.3 below; and     •   any written statements or agreements required
pursuant to Section 3.4 below.

          3.2. Payment of Exercise Price. The Exercise Price of the shares to be
purchased will be paid in full at the time of each purchase in one or a
combination of the following methods:

  •   in cash or by electronic funds transfer;     •   by check payable to the
order of the Corporation;     •   if authorized by the Corporation, by a
cashless exercise pursuant to such rules as the Corporation may adopt;     •  
by notice and third party payment in such manner as may be authorized by the
Corporation;     •   subject to the proviso below and the approval of the
Corporation’s Board of Directors (the “Board”) at the time, by the delivery of
shares of Common Stock already owned by the Participant, provided that any
shares of Common Stock delivered that were initially acquired from the
Corporation upon exercise of a stock option must have been owned by the
Participant at least six (6) months as of the date of delivery.

Shares of Common Stock used to satisfy the Exercise Price will be valued at
their Fair Market Value on the date of exercise. “Fair Market Value” on any date
means:

  (a)   if the stock is listed or admitted to trade on a national securities
exchange, the closing price of the stock on the Composite Tape, as published in
the Western Edition of The Wall Street Journal, of the principal national
securities exchange on which the stock is so listed or admitted to trade, on
such date, or, if there is no trading of the stock on such date (or if the
market has not closed at the applicable time), then the closing price of the
stock as quoted on such Composite Tape on the next preceding date on which there
was trading in such shares;     (b)   if the stock is not listed or admitted to
trade on a national securities exchange, the last price for the stock, as
furnished by the National Association of Securities Dealers, Inc. (“NASD”)
through the NASDAQ Global Market Reporting System or a similar organization if
the NASD is no longer reporting such information, on such date, or, if there is
no trading of the stock on such date (or if the market has not closed at the
applicable

 



--------------------------------------------------------------------------------



 



      time), then the last price of the stock as so furnished on the next
preceding date on which there was trading in such shares; or     (c)   if the
stock is not listed or admitted to trade on a national securities exchange and
is not reported by the NASD through the NASDAQ Global Market Reporting System or
a similar organization if the NASD is no longer reporting such information, the
value as established by the Corporation at such time for purposes of this Option
Agreement (if the price of the stock is furnished by the NASD through the NASDAQ
SmallCap Market, the Corporation’s determination of Fair Market Value may be
based on, without limitation, the last price and/or the mean between the bid and
asked prices for the stock as of the relevant date or as of the last date that
there was trading in the stock, as applicable).

          3.3. Tax Withholding. Upon any exercise, vesting, or payment of the
Option, the Corporation shall have the right at its option to:

  •   require the Participant (or his personal representative or his
beneficiary, in the case of the Participant’s disability or death, as the case
may be) to pay or provide for payment of at least the minimum amount of any
taxes which the Corporation may be required to withhold with respect to the
Option event or payment;     •   deduct from any amount payable in cash the
minimum amount of any taxes which the Corporation may be required to withhold
with respect to such cash payment; or     •   reduce the number of shares of
Common Stock to be delivered by (or otherwise reacquire) the appropriate number
of shares of Common Stock, valued at their then Fair Market Value, to satisfy
such withholding obligation.

In no event will the value of any shares withheld exceed the minimum amount of
required withholding under applicable law.
          3.4. Legal Compliance. The grant of the Option and the offer, issuance
and delivery of shares of Common Stock in respect of the Option are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law, federal margin
requirements) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Corporation, be necessary or
advisable in connection therewith. In addition, any securities delivered in
respect of the Option may be subject to any special restrictions to preserve a
pooling of interests under generally accepted accounting principles. The person
acquiring any securities in respect of the Option will, if requested by the
Corporation, provide such assurances and representations to the Corporation as
the Corporation may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

 



--------------------------------------------------------------------------------



 



4.   Adjustments; Early Termination.

          4.1. Adjustments. Upon or in contemplation of any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution (“spin-off”) in respect of the Common Stock (whether in the form of
securities or property); any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; or a sale of all or substantially all the assets of
the Corporation as an entirety (“asset sale”); then the Corporation shall, in
such manner, to such extent (if any) and at such time as it deems appropriate
and equitable in the circumstances:

  (a)   in any of such events, proportionately adjust any or all of (i) the
number of shares of Common Stock or the number and type of other securities that
thereafter may be made the subject of the Option, and (ii) the Exercise Price of
the Option, or     (b)   in the case of a reclassification, recapitalization,
merger, consolidation, combination, or other reorganization, spin-off or asset
sale, make provision for a cash payment or for the substitution or exchange of
the Option or the cash, securities or property deliverable to the Participant
based upon the distribution or consideration payable to holders of the Common
Stock upon or in respect of such event.

          The Corporation may adopt such valuation methodologies with respect to
the Option as it deems reasonable in the event of a cash or property settlement,
including without limitation basing such settlement solely upon the excess if
any of the per share amount payable upon or in respect of such event over the
Exercise Price.
          In any of such events, the Corporation may take such action prior to
such event to the extent that the Corporation deems the action necessary to
permit the Participant to realize the benefits intended to be conveyed with
respect to the underlying shares in the same manner as is or will be available
to stockholders generally.
          4.2. Possible Early Termination of Option. Upon (or, as may be
necessary to effectuate the purposes of the acceleration, immediately prior to)
the occurrence of a Change in Control Event, the then-outstanding and otherwise
unvested portion of the Option shall become fully vested. To the extent the
Option is vested and not exercised in connection with or prior to (a) a
dissolution of the Corporation, (b) an event described in Section 4.1 that the
Corporation does not survive, or (c) the consummation of a Change in Control
Event, the Option shall terminate, subject to any provision that has been made
by the Corporation through a plan of reorganization or otherwise for the
substitution, assumption, exchange or other settlement of the Option. For
purposes of this Option Agreement, “ Change in Control Event ” means the
consummation of a merger, consolidation, or other reorganization, with or into,
or the sale of all or substantially all of the Corporation’s business and/or
assets as an entirety to, one or more entities that are not Subsidiaries (a “
Business Combination ”), unless as a result of the Business Combination at least
50% of the outstanding securities voting generally in the election of

 



--------------------------------------------------------------------------------



 



directors of the surviving or resulting entity or a parent thereof (the “
Successor Entity ”) immediately after the reorganization are, or will be, owned,
directly or indirectly, in substantially the same proportions, by shareholders
of the Corporation immediately before the Business Combination.
          4.3. Effects of Termination of Employment or Service. Reference is
made to that certain Employment Agreement, dated                      , 2006, by
and between the Corporation and the Participant (the “ Employment Agreement ”).
If the Participant is terminated by the Corporation for any reason other than
“Cause” (as such term is defined in the Employment Agreement) or if the
Participant terminates his employment for “Good Reason” (as such term is defined
in the Employment Agreement) (the date of the Participant’s termination is
referred to herein as the “ Severance Date ”), the portion, if any, of the
Option that is outstanding and not otherwise vested as of such Severance Date
shall become fully vested immediately prior to the Severance Date and the
Participant shall have twelve (12) months after the Severance Date to exercise
the Option to the extent it shall be or shall have become exercisable on the
Severance Date (subject to the maximum 10-year term of the Option and subject to
Section 4.2); provided, however, that the Option shall terminate immediately if
the Participant materially breaches the Confidentiality Agreement or the
Non-Competition Agreement entered into in connection with Section 6 of the
Employment Agreement. In the case of a termination for Cause, the Option shall
terminate on the Severance Date. In all other cases, the Option, to the extent
not exercisable on the Severance Date, shall terminate.
          Notwithstanding any other provision herein, the Option shall not
continue to vest during any leave of absence of the Participant, unless the
Corporation otherwise expressly provides in connection with the leave or unless
continued vesting is required as a matter of law in respect of the nature of the
leave.

5.   Non-Transferability and Other Restrictions.

          The Option and any other rights of the Participant under this Option
Agreement are nontransferable and exercisable only by the Participant, except as
set forth below.
          The exercise and transfer restrictions set forth above will not apply
to:

  •   transfers to the Corporation,     •   the designation of a beneficiary to
receive benefits in the event of the Participant’s death or, if the Participant
has died, transfers to or exercise by the Participant’s beneficiary, or, in the
absence of a validly designated beneficiary, transfers by will or the laws of
descent and distribution,     •   transfers pursuant to a qualified domestic
relations order if approved or ratified by the Corporation,     •   if the
Participant has suffered a disability, permitted transfers or exercises on
behalf of the Participant by his legal representative,

 



--------------------------------------------------------------------------------



 



  •   the authorization by the Corporation of “cashless exercise” procedures
consistent with applicable laws and the express authorization of the
Corporation, or     •   upon approval by the Corporation, transfers to certain
persons or entities related to the Participant, subject to the condition that
the Corporation receive evidence satisfactory to it that the transfer is being
made for essentially estate and/or tax planning purposes on a gratuitous or
donative basis and without consideration (other than nominal consideration or in
exchange for an interest in a qualified transferee).

          Absent an effective registration statement under the Securities Act of
1933, as amended (the “ Securities Act ”), (and/or compliance with any
applicable state securities law registration requirements) covering the
disposition of this Option or the Common Stock issued or issuable upon exercise
of this Option, neither this Option nor the Common Stock issued or issuable upon
exercise of this Option may be sold, transferred, assigned, hypothecated or
otherwise disposed of without first providing the Corporation with evidence
reasonably satisfactory to the Corporation that such sale, transfer, assignment,
hypothecation or other disposal will be exempt from the registration and
prospectus delivery requirements of applicable federal and state securities laws
and regulations.

6.   Privileges of Stock Ownership.

          Except as otherwise expressly authorized by the Corporation, the
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by the
Participant. No adjustment will be made for dividends or other rights as a
shareholder for which a record date is prior to such date of delivery.

7.   No Corporate Action Restriction.

          The existence of the Option and this Option Agreement shall not limit,
affect or restrict in any way the right or power of the Board or the
shareholders of the Corporation to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the Corporation’s or any
Subsidiary’s capital structure or its business, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the Corporation’s or any Subsidiary’s capital stock or the
rights thereof, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the Corporation or
any Subsidiary’s assets or business, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary. Neither the Participant nor any
other person shall have any claim under the Option or this Option Agreement
against any member of the Board, or the Corporation or any employees, officers
or agents of the Corporation or any Subsidiary, as a result of any such action.

 



--------------------------------------------------------------------------------



 



8.   Notices.

          Any notice to be given under the terms of this Option Agreement or the
Exercise Agreement shall be in writing and addressed to the Corporation at its
principal office to the attention of the Secretary, and to the Participant at
the address given beneath the Participant’s signature hereto, or at such other
address as either party may hereafter designate in writing to the other. Any
such notice shall be given only when received, but if the Participant is no
longer employed by the Corporation or any Subsidiary, shall be deemed to have
been duly given when enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.

9.   Entire Agreement.

          This Option Agreement (together with the form of Exercise Agreement
attached hereto and the Employment Agreement) constitutes the entire agreement
and supersedes all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. This Option Agreement
and the Exercise Agreement may be amended only by a written instrument signed by
both the Participant and the Corporation. The Corporation may, however,
unilaterally waive any provision hereof or of the Exercise Agreement in writing
to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

10.   Governing Law; Limited Rights.

          10.1. California Law. This Option Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of California
without regard to conflict of law principles thereunder.
          10.2. Limited Rights. The Participant has no rights as a shareholder
of the Corporation with respect to the Option as set forth in Section 6. The
Option does not place any limit on the corporate authority of the Corporation as
set forth in Section 7.

11.   Representations by the Participant.

          The Participant by executing this Option Agreement hereby makes the
following representations to the Corporation and acknowledges that the
Corporation’s reliance on securities law exemptions from qualification in the
State of California is predicated, in substantial part, upon the accuracy of
these representations:

  •   The Participant is acquiring the Option and if and when he exercises the
Option will acquire the shares of Common Stock solely for the Participant’s own
account, for investment purposes only, and not with a view to or an intent to
sell, or to offer for resale in connection with any unregistered distribution,
all or any portion of the shares within the meaning of the Securities Act, the
California Corporate Securities Law, or other applicable state securities laws.

 



--------------------------------------------------------------------------------



 



  •   The Participant is knowledgeable about the Corporation and has a
preexisting personal or business relationship with the Corporation. As a result
of such relationship, he is familiar with, among other characteristics, its
business and financial circumstances and has access on a regular basis to or may
request the Corporation’s condensed consolidated balance sheet and condensed
consolidated income statement setting forth information material to the
Corporation’s financial condition, operations and prospects.     •   The
Participant understands that neither this Option nor the Common Stock to be
purchased upon exercise of this Option has been registered pursuant to the
Securities Act or any state securities laws, and the offer and sale of the
Common Stock to be purchased upon exercise of this Option is intended to be
exempt from registration under the Securities Act and under applicable state
securities laws, which exemption depends upon, among other things, the bona fide
nature of the investment intent and the accuracy of the Participant’s
representations as expressed herein.     •   The Participant is an “accredited
investor” as defined in Rule 501 promulgated by the Securities and Exchange
Commission under the Securities Act.     •   At no time was an oral
representation made to the Participant relating to the Option or the purchase of
shares of Common Stock and the Participant was not presented with or solicited
by any promotional meeting or material relating to the Option or the Common
Stock.

(Remainder of Page Intentionally Left Blank)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SERACARE LIFE SCIENCES, INC.
OPTION EXERCISE AGREEMENT
          The undersigned (the “Purchaser”) hereby irrevocably elects to
exercise his right, evidenced by that certain Nonqualified Stock Option
Agreement dated as of [            , 2006 ] (the “Option Agreement”), as
follows:

  •   the Purchaser hereby irrevocably elects to purchase             shares of
Common Stock, no par value per share (the “Shares”), of SeraCare Life Sciences,
Inc., a Delaware corporation (the “Corporation”), and     •   such purchase
shall be at the price of $        per share, for an aggregate amount of $
        (subject to applicable withholding taxes pursuant to Section 3.3 of the
Terms and Conditions of Option attached to the Option Agreement (the “Terms”)).

          Delivery of Share Certificate. The Purchaser requests that a
certificate representing the Shares be registered to Purchaser and delivered to:
.
          Option Agreement. The Purchaser acknowledges that all of his rights
are subject to, and the Purchaser agrees to be bound by, all of the terms and
conditions of the Option Agreement, which is incorporated herein by this
reference. If a conflict or inconsistency between the terms and conditions of
this Exercise Agreement and of the Option Agreement shall arise, the terms and
conditions of the Option Agreement shall govern. The Purchaser acknowledges
receipt of a copy of all documents referenced herein and acknowledges reading
and understanding these documents and having an opportunity to ask any questions
that he may have had about them.

              “PARTICIPANT”       ACCEPTED BY:         SERACARE LIFE SCIENCES,
INC.
 
                    (a Delaware corporation)
 
           
 
      By:    
 
           
Signature
           
 
           
 
      Print Name:    
 
           
Print Name
           
 
           
 
      Title:    
 
           
Address
                    (To be completed by the Corporation after the price
(including
 
            City, State, Zip Code       applicable withholding taxes), value (if
applicable) and receipt of funds is verified.)

 



--------------------------------------------------------------------------------



 



EXHIBIT D
SECTION 280G PROVISIONS
1.1 Potential Cut-Back
(a) In the event it is determined (pursuant to Section 1.3) or finally
determined (as defined in Section 1.4(d)) that any payment, distribution,
transfer, or benefit by the Company, or a direct or indirect subsidiary or
affiliate of the Company, to or for the benefit of the Executive or the
Executive’s dependents, heirs or beneficiaries (whether such payment,
distribution, transfer, benefit or other event occurs pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, the
Executive’s employment with the Company or a change in ownership or effective
control of the Company or a substantial portion of its assets, but determined
without regard to any additional payments required under this Exhibit D) (each a
“Payment” and collectively the “Payments”) is subject to the excise tax imposed
by Section 4999 of the Code, and any successor provision or any comparable
provision of state or local income tax law (collectively, “Section 4999”), or
any interest, penalty or addition to tax is incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest,
penalty, and addition to tax, hereinafter collectively referred to as the
“Excise Tax”), then the Payments shall be reduced (but not below zero) so that
the maximum amount of the Payments (after reduction) shall be one dollar ($1.00)
less than the amount which would cause the Payments to be subject to the Excise
Tax (the “Parachute Payment Threshold”); provided, however, that in the event
that the aggregate amount of the Payments exceeds an amount equal to one hundred
and ten percent (110%) of the Parachute Payment Threshold, the Payments shall
not be so reduced, and the Executive shall be entitled to a Gross-Up Payment in
accordance with Section 1.2 below. If the amount of the Payments is less than or
equal to one hundred and ten percent (110%) of the Parachute Payment Threshold,
the Payments shall be so reduced, and unless the Executive shall have given
prior written notice to the Company to effectuate a reduction in the Payments if
such a reduction is required, the Company shall reduce the Payments by first
reducing or eliminating any cash severance benefits, then by reducing or
eliminating any accelerated vesting of stock options, then by reducing or
eliminating any accelerated vesting of restricted stock, then by reducing or
eliminating any other remaining Payments. Any written notice by the Executive
pursuant to the immediately preceding sentence shall be given effect only if it
would not constitute an acceleration, deferral or other change in payment terms
that is inconsistent with the requirements of (or the requirements for exemption
from ) Section 409A of the Code.
(b) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm (as such
term is defined in Section 1.3), it is possible that Payments to the Executive
which will not have been made by the Company pursuant to Section 1.1(a) should
have been made. In such case, the Accounting Firm shall determine the amount of
such unpaid Payments and such amount shall be promptly paid by the Company to or
for the benefit of the Executive. It is also possible that a reduction in the
Payments made pursuant to Section 1.1(a) will be less than the amount of the
reduction which should have been made. In such case, the Executive shall
promptly repay the amount of such excess to the Company together with interest
on such amount (at the applicable federal rate

 



--------------------------------------------------------------------------------



 



provided for in Section 1274(d) of the Code) from the date the reimbursable
payment was received by the Executive to the date the same is repaid to the
Company; provided, however, that if the sum of the amount by which the Payments
were initially reduced and the amount of such excess exceeds an amount equal to
ten percent (10%) of the Parachute Payment Threshold, the Executive shall be
entitled to the full amount of the Payments (without any reduction pursuant to
this Section 1.1) and a Gross-Up Payment in accordance with Section 1.2.
1.2 Potential Gross-Up
(a) In the event that the Payments would be subject to the Excise Tax and that
Section 1.1 does not apply because the amount of the Payments exceeds 110% of
the Parachute Payment Threshold as provided therein, then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) equal to an
amount such that after payment by the Executive of all taxes, interest,
penalties, additions to tax and costs imposed or incurred with respect to the
Gross-Up Payment (including, without limitation, any income and excise taxes
imposed upon the Gross-Up Payment), the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon such Payments. This
provision is intended to put the Executive in the same position as the Executive
would have been had no Excise Tax been imposed upon or incurred as a result of
any Payments.
(b) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm, it is
possible that no Gross-Up Payment will initially be made but that a Gross-Up
Payment should have been made, or a Gross-Up Payment will initially be made in
an amount that is less than what should have been made (any of such events is
referred to as an “Underpayment”). It is also possible that a Gross-Up Payment
will initially be made in an amount that is greater than what should have been
made (an “Overpayment”). The determination of any Underpayment or Overpayment
shall be made by the Accounting Firm in accordance with Section 1.3. In the
event of an Underpayment, the amount of any such Underpayment shall be paid to
the Executive as an additional Gross-Up Payment. In the event of an Overpayment,
the Executive shall promptly pay to the Company the amount of such Overpayment
together with interest on such amount (at the applicable federal rate provided
for in Section 1274(d) of the Code) for the period commencing on the date of the
Overpayment to the date of such payment by the Executive to the Company. The
Executive shall make such payment to the Company as soon as administratively
practicable after the Company notifies the Executive of (a) the Accounting
Firm’s determination that an Overpayment was made and (b) the amount to be
repaid.
(c) Any Gross-Up payment under this Section 1.2 that is not paid
contemporaneously with the underlying payment shall be paid as soon as
practicable thereafter and in all events by the close of the calendar year
following the calendar year in which the tax to which it relates is remitted.
1.3 Determination
(a) Except as provided in Section 1.4, the determination that a Payment is
subject to an Excise Tax shall be made in writing by the Accounting Firm. For
purposes of this Agreement, the term “Accounting Firm” means a
nationally-recognized accounting firm selected by the Company and agreed to by
the Executive, which agreement shall not be unreasonably withheld by the

 



--------------------------------------------------------------------------------



 



Executive. Such determination by the Accounting Firm shall include the amount of
the Payment subject to an Excise Tax and, if applicable, any Gross-Up Payment
and detailed computations thereof, including any assumptions used in such
computations. Any determination by the Accounting Firm will be binding on the
Company and the Executive.
(b) For purposes of determining the amount of any Gross-Up Payment to be made
hereunder, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal individual income taxation in the calendar year
in which the Gross-Up Payment is to be made. Such highest marginal rate shall
take into account the loss of itemized deductions by the Executive and shall
also include the Executive’s share of the hospital insurance portion of FICA and
state and local income taxes at the highest marginal rate of individual income
taxation in the state and locality of the Executive’s residence on the date that
the Payment is made, net of the maximum reduction in federal income taxes that
could be obtained from the deduction of such state and local taxes.
1.4 Notification
(a) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service (or any successor thereof) or any state or local taxing
authority (individually or collectively, the “Taxing Authority”) that, if
successful, would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 30 days
after the Executive receives written notice of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid; provided, however, that failure by the Executive to give
such notice within such 30-day period shall not result in a waiver or forfeiture
of any of the Executive’s rights under this Exhibit D except to the extent of
actual damages suffered by the Company as a result of such failure. The
Executive shall not pay such claim prior to the expiration of the 15-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes, interest,
penalties or additions to tax with respect to such claim is due). If the Company
notifies the Executive in writing prior to the expiration of such 15-day period
(regardless of whether such claim was earlier paid as contemplated by the
preceding parenthetical) that it desires to contest such claim, the Executive
shall:

  (1)   give the Company any information reasonably requested by the Company
relating to such claim;     (2)   take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company;     (3)   cooperate with the
Company in good faith in order effectively to contest such claim; and     (4)  
permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all attorneys
fees, costs and expenses (including additional interest, penalties and additions
to tax) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for all taxes (including, without
limitation, income and excise taxes), interest, penalties and additions

 



--------------------------------------------------------------------------------



 



to tax imposed in relation to such claim and in relation to the payment of such
costs and expenses or indemnification.
(b) Without limitation on the foregoing provisions of this Section 1.4, and to
the extent its actions do not unreasonably interfere with or prejudice the
Executive’s disputes with the Taxing Authority as to other issues, the Company
shall control all proceedings taken in connection with such contest and, in its
reasonable discretion, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the Taxing Authority in respect of
such claim and may, at its or in their sole option, either direct the Executive
to pay the tax, interest or penalties claimed and sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance an amount equal to
such payment to the Executive, on an interest-free basis, and shall indemnify
and hold the Executive harmless, on an after-tax basis, from all taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax imposed with respect to such advance or with respect to any
imputed income with respect to such advance, as any such amounts are incurred;
and, further, provided, that any extension of the statute of limitations
relating to payment of taxes, interest, penalties or additions to tax for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount; and, provided,
further, that any settlement of any claim shall be reasonably acceptable to the
Executive, and the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue.
(c) If, after receipt by the Executive of an amount advanced by the Company
pursuant to Section 1.4(a), the Executive receives any refund with respect to
such claim, the Executive shall (subject to the Company’s compliance with the
requirements of this Exhibit D) promptly pay to the Company an amount equal to
such refund (together with any interest paid or credited thereof after taxes
applicable thereto), net of any taxes (including, without limitation, any income
or excise taxes), interest, penalties or additions to tax and any other costs
incurred by the Executive in connection with such advance, after giving effect
to such repayment. If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 1.4(a), it is finally determined that the
Executive is not entitled to any refund with respect to such claim, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall be treated as a Gross-Up Payment and shall offset, to the
extent thereof, the amount of any Gross-Up Payment otherwise required to be
paid.
(d) For purposes of this Exhibit D, whether the Excise Tax is applicable to a
Payment shall be deemed to be “finally determined” upon the earliest of: (1) the
expiration of the 15-day period referred to in Section 1.4(a) if the Company or
the Executive’s employer has not notified the Executive that it intends to
contest the underlying claim, (2) the expiration of any period following which
no right of appeal exists, (3) the date upon which a closing agreement or
similar agreement with respect to the claim is executed by the Executive and the
Taxing Authority (which agreement may be executed only in compliance with this
section), or (4) the receipt by the Executive of notice from the Company that it
no longer seeks to pursue a contest (which shall

 



--------------------------------------------------------------------------------



 



be deemed received if the Company does not, within 15 days following receipt of
a written inquiry from the Executive, affirmatively indicate in writing to the
Executive that the Company intends to continue to pursue such contest).
1.5 Compliance with Law. Nothing in this Exhibit D is intended to violate the
Sarbanes-Oxley Act of 2002, and to the extent that any advance or repayment
obligation hereunder would constitute such a violation, such obligation shall be
modified so as to make the advance a nonrefundable payment to the Executive and
the repayment obligation null and void to the extent required by such Act.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
SERACARE LIFE SCIENCES, INC.
FORM OF RELEASE AGREEMENT
[Attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
SERACARE LIFE SCIENCES, INC.
FORM OF RELEASE AGREEMENT
1. Release by Executive. Gregory A. Gould (“Executive”), on his own behalf and
behalf of his descendants, dependents, heirs, executors, administrators, assigns
and successors, and each of them, hereby acknowledges full and complete
satisfaction of and releases and discharges and covenants not to sue SeraCare
Life Sciences, Inc., a Delaware corporation (the “Company”), its divisions,
subsidiaries, parents, or affiliated corporations, past and present, and each of
them, as well as its and their assignees, successors, directors, officers,
shareholders, partners, representatives, attorneys, agents or employees, past or
present, or any of them (individually and collectively, “Releasees”), from and
with respect to any and all claims, agreements, obligations, demands and causes
of action, known or unknown, suspected or unsuspected, arising out of or in any
way connected with Executive’s employment or any other relationship with or
interest in the Company or the termination thereof, including without limiting
the generality of the foregoing, any claim for severance pay, profit sharing,
bonus or similar benefit, equity-based awards and/or dividend equivalents
thereon, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of Releasees
committed or omitted prior to the date of this Release Agreement, including,
without limiting the generality of the foregoing, any claim under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, or any other
federal, state or local law, regulation or ordinance; provided, however, that
the foregoing release does not apply to any obligation of the Company to
Executive pursuant to any of the following: (1) the benefits due to the
Executive in connection with the execution and delivery of this Release
Agreement pursuant to Section 5.3 of the Employment Agreement dated as of
August 16, 2006 by and between the Company and Executive (the “Employment
Agreement”); (2) the equity-based awards previously granted by the Company to
Executive as referred to in Exhibit E-1 hereto (which shall be governed by and
subject to termination pursuant to the terms and conditions of the written
agreements evidencing the applicable awards); (3) the Executive’s right to his
benefits pursuant to the Company’s 401(k) plan (which benefits are approximately
[$ ] in the aggregate); (4) any right that the Executive may have to
indemnification pursuant to the Company’s bylaws or under applicable laws with
respect to any losses that the Executive may have incurred or may in the future
incur with respect to his past service as an officer or employee of the Company;
and (5) with respect to any such losses, any rights that the Executive may have
to insurance coverage for such losses under any Company directors and officers
liability insurance policy.
2. Acknowledgement of Payment of Wages. Executive acknowledges that he has
received all amounts owed for his regular and usual salary (including, but not
limited to, any bonus, severance, incentives or other wages but excluding salary
for the current payroll period), and usual benefits through the date of this
Release Agreement (except for the benefits due to the Executive in connection
with the execution and delivery of this Release Agreement pursuant to
Section 5.3 of the Employment Agreement). Executive currently
owns            shares of common stock of the Company and, other than his rights
as a shareholder with respect to such shares and his rights as to the
equity-based awards referred to in Exhibit E-1 hereto (which shall

 



--------------------------------------------------------------------------------



 



be governed by and subject to termination pursuant to the terms and conditions
of the written agreements evidencing the applicable awards), Executive has
received all equity and equity-based securities and awards to which he is
entitled from the Company and each of the Releasees and is not entitled to any
new securities or awards in the future from or with respect to the Company or
any of the Releasees.
3. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Release Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), which have arisen on or before the date of execution of this
Release Agreement. Executive further expressly acknowledges and agrees that:
          (a) In return for this Release Agreement, he will receive
consideration beyond that which he was already entitled to receive before
entering into this Release Agreement;
          (b) He is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Release Agreement;
          (c) He was given a copy of this Release Agreement on           ,
20           and informed that he had twenty-one (21) days within which to
consider the Release Agreement and that if he wished to execute this Release
Agreement prior to expiration of such twenty-one (21)-day period, he should
execute the Acknowledgement and Waiver attached hereto as Exhibit E-2;
          (d) Nothing in this Release Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law;
and
          (e) He was informed that he has seven (7) days following the date of
execution of this Release Agreement in which to revoke this Release Agreement,
and this Release Agreement will become null and void if Executive elects
revocation during that time. Any revocation must be in writing and must be
received by the Company during the seven-day revocation period. In the event
that Executive exercises his right of revocation, neither the Company nor
Executive will have any obligations under this Release Agreement.
4. No Transferred Claims. Executive represents and warrants to the Company that
he has not heretofore assigned or transferred to any person not a party to this
Release Agreement any released matter or any part or portion thereof.
5. No Pending or Future Lawsuits. Executive represents and warrants to the
Company that (a) he has no lawsuits, claims, or actions pending in his name, or
on behalf of any other person or entity, against the Company or any Releasee;
and (b) Executive does not currently intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the Releasees. Executive waives the right to file (or to have another file on
his behalf) any charge, complaint, action, application, petition, or grievance
against the Company or any other Releasee in any court or before any government
agency or arbitrator arising out of or in any way connected with or relating to
any of the matters released hereinabove, or to allow

 



--------------------------------------------------------------------------------



 



himself to be represented now or in the future in any class or action relating
thereto. Executive also promises to opt out of any class or action and to take
such other steps as he has the power to take to disassociate himself from any
class or action seeking relief against the Company or any other Releasee
regarding any of the matters released hereinabove.
          The undersigned have read and understand the consequences of this
Release Agreement and voluntarily sign it. The undersigned declare under penalty
of perjury under the laws of the State of Massachusetts that the foregoing is
true and correct.
EXECUTED this                      day of                     , 20     , at
________ County,                      .

                  “Executive”    
 
                          Gregory A. Gould    
 
           
 
  SERACARE LIFE SCIENCES, INC.    
 
                     
 
  By:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
LIST OF EQUITY-BASED AWARD GRANTS

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
ACKNOWLEDGMENT AND WAIVER
          I, Gregory A. Gould, hereby acknowledge that I was given twenty-one
(21) days to consider the foregoing Release Agreement and voluntarily chose to
sign the Release Agreement prior to the expiration of the twenty-one (21)-day
period.
          I declare under penalty of perjury under the laws of the State of
Florida that the foregoing is true and correct.
          EXECUTED this                      day of                     
20     , at                       County,                     .

       
 
  GREGORY A. GOULD  
 
   
 
     

 